

EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT


BETWEEN


TXCO RESOURCES INC.,


TXCO ENERGY CORP.,


TEXAS TAR SANDS INC.,


OUTPUT ACQUISITION CORP.,


OPEX ENERGY, LLC,


CHARRO ENERGY, INC.,


TXCO DRILLING CORP.,


EAGLE PASS WELL SERVICE, L.L.C.,


PPL OPERATING, INC.,


MAVERICK GAS MARKETING, LTD., AND


MAVERICK-DIMMIT PIPELINE, LTD.


AS SELLERS


AND


NEWFIELD EXPLORATION COMPANY


AS PURCHASER




EXECUTED ON NOVEMBER 6, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE 1 PURCHASE AND SALE
2
Section 1.1
Purchase and Sale
2
Section 1.2
Assets
2
Section 1.3
Excluded Assets
4
Section 1.4
Effective Time; Proration of Costs and Revenues
5
Section 1.5
Delivery and Maintenance of Records
6
   
ARTICLE 2 PURCHASE PRICE
7
Section 2.1
Purchase Price
7
Section 2.2
Deposit
7
Section 2.3
Adjustments to Purchase Price
7
Section 2.4
Allocation of Purchase Price
9
   
ARTICLE 3 TITLE AND ENVIRONMENTAL MATTERS
9
Section 3.1
Notice of Title Defects; Defect Adjustments
9
Section 3.2
Consents to Assignment and Preferential Rights to Purchase
11
Section 3.3
Casualty or Condemnation Loss
12
Section 3.4
Environmental.
13
   
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
15
Section 4.1
Disclaimers
15
Section 4.2
Existence and Qualification
16
Section 4.3
Power
16
Section 4.4
Authorization and Enforceability
16
Section 4.5
No Conflicts
17
Section 4.6
Liability for Brokers' Fees
17
Section 4.7
Litigation and Claims
17
Section 4.8
Taxes and Assessments
17
Section 4.9
Preferential Rights
18
Section 4.10
Consents
18
Section 4.11
Contracts
18
Section 4.12
Wells; Facilities
19
Section 4.13
Marketing; Calls on Production
19
Section 4.14
Imbalances
20
Section 4.15
AFEs
20
Section 4.16
Suspense Account.
20
Section 4.17
Capital Expenditures
20
Section 4.18
Equipment
20
   
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
20
Section 5.1
Existence and Qualification
20

 
 
-i-

--------------------------------------------------------------------------------

 


Section 5.2
Power
21
Section 5.3
Authorization and Enforceability
21
Section 5.4
No Conflicts
21
Section 5.5
Liability for Brokers' Fees
21
Section 5.6
Litigation
21
Section 5.7
Financing
22
Section 5.8
Independent Investigation
22
Section 5.9
Consents, Approvals or Waivers
22
   
ARTICLE 6 COVENANTS OF THE PARTIES
22
Section 6.1
Access
22
Section 6.2
Government Reviews
22
Section 6.3
Notification of Breaches
23
Section 6.4
Public Announcements
23
Section 6.5
Operation of Business
24
Section 6.6
Indemnity Regarding Access
25
Section 6.7
Assumption of Obligations
25
Section 6.8
Solicitation Provisions; Back-Up Bid Option.
26
Section 6.9
Tax Matters
29
Section 6.10
[Intentionally Omitted]
29
Section 6.11
Further Assurances
29
Section 6.12
Recording
29
Section 6.13
Transition Services Agreement
29
Section 6.14
Schedule Updates
30
Section 6.15
Peregrine Claims
30
Section 6.16
Plan of Reorganization
30
   
ARTICLE 7 CONDITIONS TO CLOSING
31
Section 7.1
Conditions of Sellers to Closing
31
Section 7.2
Conditions of Purchaser to Closing
32
 
   
ARTICLE 8 CLOSING
 
33
Section 8.1
Time and Place of Closing
33
Section 8.2
Obligations of Sellers at Closing
33
Section 8.3
Obligations of Purchaser at Closing
34
Section 8.4
Closing Payment and Post-Closing Purchase Price Adjustments
34
   
ARTICLE 9 TERMINATION AND AMENDMENT
36
Section 9.1
Termination
36
Section 9.2
Effect of Termination
37
 
 
ARTICLE 10 INDEMNIFICATION; LIMITATIONS
38
Section 10.1
Indemnification
38
Section 10.2
Indemnification Actions
40
Section 10.3
Limitation on Actions.
42

 
 
-ii-

--------------------------------------------------------------------------------

 


ARTICLE 11 MISCELLANEOUS
43
Section 11.1
Receipts
43
Section 11.2
Expenses
43
Section 11.3
Counterparts
44
Section 11.4
Notice
44
Section 11.5
Sales or Use Tax, Recording Fees and Similar Taxes and Fees
45
Section 11.6
Expenses
45
Section 11.7
Change of Name
45
Section 11.8
Replacement of Bonds, Letters of Credit and Guarantees
45
Section 11.9
Governing Law; Submission to Jurisdiction
46
Section 11.10
Captions
46
Section 11.11
Waivers
46
Section 11.12
Assignment
46
Section 11.13
Entire Agreement
46
Section 11.14
Amendment
47
Section 11.15
No Third Party Beneficiaries
47
Section 11.16
References
47
Section 11.17
Construction
47
Section 11.18
Limitation on Damages
47
   
ARTICLE 12 DEFINITIONS
48

 
 
-iii-

--------------------------------------------------------------------------------

 


EXHIBITS:
     
Exhibit A
-     Leases and Lands
Exhibit A-1
-     Interests in Wells
Exhibit A-2
-     Gathering Systems
Exhibit A-3
-     Contracts
Exhibit A-4
-     Equipment
Exhibit A-5
-     Inventory
Exhibit A-6
-     Surface Rights
Exhibit A-7
-      Seismic Data
Exhibit A-8
-     Capital Expenditure Budget
Exhibit B
-     Form of Escrow Agreement
   
SCHEDULES:
     
Schedule 2.4
-     Allocated Values
Schedule 3.4
-     Sellers Identified Environmental Conditions
Schedule 4.7
-     Litigation
Schedule 4.8
-     Taxes
Schedule 4.9
-     Preferential Rights
Schedule 4.10
-     Consents
Schedule 4.11
-     Material Contracts
Schedule 4.12
-     Plugged and Abandoned Wells
Schedule 4.14
-     Imbalances
Schedule 4.15
-     AFEs
Schedule 4.16
-     Suspense Revenues
Schedule 4.17
-     Unbudgeted Capital Expenditures
Schedule 5.9
-     Consents, Approvals and Waivers
Schedule 6.10
-     Employees

 
 
-iv-

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (the “Agreement”), is executed on November 6,
2009, by and between TXCO RESOURCES INC., a Delaware corporation, TXCO ENERGY
CORP., a Texas corporation, TEXAS TAR SANDS INC., a Texas corporation, OUTPUT
ACQUISITION CORP., a Texas corporation, OPEX ENERGY, LLC, a Texas limited
liability company, CHARRO ENERGY, INC., a Texas corporation, TXCO DRILLING
CORP., a Texas corporation, EAGLE PASS WELL SERVICE, L.L.C., a Texas limited
liability company, PPL OPERATING, INC., a Texas corporation, MAVERICK GAS
MARKETING, LTD., a Texas limited partnership, and MAVERICK-DIMMIT PIPELINE,
LTD., a Texas limited partnership, (collectively, the “Sellers”), and NEWFIELD
EXPLORATION COMPANY, a Delaware corporation (“Purchaser”).  Each Seller and
Purchaser is sometimes referred to individually as a “Party” and collectively as
the “Parties.”
 
RECITALS:
 
 
WHEREAS, Sellers are debtors in possession under the protection of Chapter 11 of
the United States Bankruptcy Code pursuant to jointly administered cases under
Case Number 09-51807 filed with the United States Bankruptcy Court for the
Western District of Texas (San Antonio Division) (the “Bankruptcy Court”); and
 
WHEREAS, Sellers own certain interests in oil and gas properties, rights and
related assets that are defined and described herein; and
 
WHEREAS, Sellers intend to file with the Bankruptcy Court (i) a plan of
reorganization for the Sellers on or before November 25, 2009, and (ii) a motion
seeking approval of the Newfield Bid Protection Order to be filed with the
Bankruptcy Court; and
 
WHEREAS, subject to the Bankruptcy Court’s entry of an Order of the Court
authorizing the transactions contemplated herein containing terms in form and
substance reasonably satisfactory to Sellers and Purchaser and providing among
other things, for the purchase and sale of Sellers’ Assets (hereinafter defined)
pursuant to the terms of this Agreement (the “Sale Order”), Sellers desire to
sell to Purchaser and Purchaser desires to purchase from Sellers the Assets, in
the manner and upon the terms and conditions hereafter set forth; and
 
WHEREAS, capitalized terms used herein shall have the meanings ascribed to them
in this Agreement as such terms are defined in Article 12 hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto, intending to be legally bound
by the terms hereof, agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1
PURCHASE AND SALE
 
Section 1.1             Purchase and Sale.
 
At the Closing, and upon the terms and subject to the conditions of this
Agreement, Sellers agree to sell and convey to Purchaser and Purchaser agrees to
purchase, accept and pay for the Assets (as defined in Section 1.2).
 
Section 1.2             Assets.
 
As used herein, the term “Assets” means all of Sellers’ right, title, and
interest in and to the following:
 
(a)         The oil, gas and mineral leases, subleases and other leaseholds,
royalties, overriding royalties, net profits interests, mineral fee interests,
carried interests, Contractual Prospects, and other properties and interests
described on Exhibit A (collectively, the “Leases and Lands”), and any and all
oil, gas, water, CO2 or injection wells thereon, including the working interests
and net revenue interests in Leases and the wells located thereon shown on
Exhibit A-1 attached hereto (the “Wells”);
 
(b)         All pooled, communitized or unitized acreage which includes all or a
part of any Lease or includes any Well (the “Units”), and all tenements,
hereditaments and appurtenances belonging to the Leases and Lands and Units;
 
(c)         All gathering and transportation pipelines, compressors,
stabilizers, processing facilities, disposal facilities, treatment facilities,
interconnects, and other systems, facilities and plants used solely in
connection with the Units, Leases and Lands and Wells, including the gas
gathering and transportation pipelines, processing facilities, treatment
facilities, interconnects, and other systems and facilities described on
Exhibit A-2 (the “Gathering Systems”);
 
(d)         All surface fee interests (including the Mula Creek Ranch),
easements, permits, licenses, servitudes, rights-of-way, surface leases and
other surface rights and water rights appurtenant to, and used or held for use
solely in connection with, the Properties, but excluding any permits and other
appurtenances to the extent transfer is restricted by third-party agreement or
applicable law (the “Surface Rights” and, together with the Units, Leases,
Lands, Wells and Gathering Systems, the “Properties”);
 
(e)         To the extent transferable pursuant to Applicable Law, all
governmental (whether federal, state or local) Permits, licenses, Orders,
authorizations, franchises and related instruments or rights required of Sellers
under applicable Law for the ownership, operation or use of the Leases, Lands,
Wells, Gathering Systems, Surface Rights (the “Permits”), including
Environmental Permits
 
2

--------------------------------------------------------------------------------


 
(f)         All Hydrocarbons (or the proceeds from the sale of Hydrocarbons) in
storage on the Properties or in the Gathering Systems at the Effective Time and
all Hydrocarbons produced and saved attributable to the Properties after the
Effective Time and all Imbalances owed to Sellers by a Third Party as of the
Effective Time;
 
(g)         All rights attributable to the period of time after the Effective
Time under all presently existing contracts, agreements and instruments by which
the Assets are bound, to the extent applicable to the Properties (the
“Contracts”), including operating agreements, unitization, pooling and
communitization agreements, declarations and orders, area of mutual interest
agreements, joint venture agreements, farmin and farmout agreements, exchange
agreements, transportation agreements, agreements for the sale and purchase of
Hydrocarbons and processing agreements, to the extent applicable to the
Properties or the production of Hydrocarbons from the Properties, and
confidentiality agreements, to the extent applicable to the Properties or the
production of Hydrocarbons from the Properties, including those described on
Exhibit A-3, but excluding any contracts, agreements and instruments to the
extent transfer is restricted by third-party agreement or applicable law;
 
(h)         All equipment, machinery, fixtures and other tangible personal
property and improvements located on the Properties or used or held for use in
connection with the operation of the Properties including the Equipment
described on Exhibit A-4 (the “Equipment”);
 
(i)         All surplus equipment, materials and inventory owned, leased or held
for use by Sellers, in connection with operations on the Properties including
such surplus equipment, materials and inventory, if any, described on
Exhibit A-5;
 
(j)         All surface leases for real property used by Sellers in connection
with the operation of the Properties (including leases for field office, supply
yards, warehouses or buildings, if any, described on Exhibit A-6);
 
(k)         All geophysical and geological data, engineering and consulting
reports, computer data, seismic data (including raw data and any interpretative
data or information relating so such geologic, geophysical and seismic data) and
other proprietary data (in each case whether in written or electronic format)
owned by Sellers, together with any rights of Sellers to such types of
intellectual property owned or prepared by third parties and not subject to
licensing arrangements requiring purchase of a proprietary license by each
successor-user, in each case to the extent relating to the operation of the
Leases, Lands, Wells, Gathering System, Units, and Surface Rights, including the
seismic data described on Exhibit A-7;
 
(l)         All operating revenues and accounts receivable relating to the
period after the Effective Time, in each case associated with the Properties or
the production of Hydrocarbons attributable thereto; and
 
3

--------------------------------------------------------------------------------


 
(m)        The records of Sellers relating solely to the Properties or other
Assets, excluding however, (A) any records to the extent disclosure or transfer
is restricted by any third-party license agreement, other third-party agreement
or applicable law; (B) non-transferable computer software; (C) all legal records
and legal files of Sellers and all other work product of and attorney-client
communications with any of Sellers’ legal counsel (other than (w) environmental
assessments and compliance reports (x) title opinions, (y) Contracts and
(z) records and files with respect to the matters described on Schedule 4.7);
and (D) any other records to the extent constituting Excluded Assets (as defined
in Section 1.3) (clauses (A) through (D) shall hereinafter be referred to as the
“Excluded Records” and subject to such exclusions, the records described in this
Subsection 1.2(n) shall hereinafter be referred to as the “Records”).
 
Section 1.3             Excluded Assets.
 
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
 
(a)         all corporate, financial, income and franchise tax and legal records
of Sellers that relate to Sellers’ business generally (whether or not relating
to the Assets), all Excluded Records and all books, records and files that
relate to the Excluded Assets;
 
(b)         all of Sellers’ other mineral fee interests, royalties and/or
overriding royalty interests to the extent not specifically described in Section
1.2;
 
(c)         all of Sellers’ other (i) equipment, machinery, fixtures and other
tangible personal property and improvements to the extent not described on
Exhibit A-4, including all drilling rigs, and (ii) any computers and related
peripheral equipment and any inventory to the extent not described on
Exhibit A-5;
 
(d)         all rights to any refund of Taxes or other costs or expenses borne
by Sellers or Sellers’ predecessors in interest and title attributable to
periods prior to the Effective Time;
 
(e)         all rights attributable to the period of time prior to the Effective
Time relating to claims, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment (other than claims or causes of
action for proceeds to which Purchaser is entitled under Section 1.4(b));
 
(f)         Sellers’ area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Sellers’ business generally
and not specifically limited to the Assets;
 
(g)         Subject to Section 6.15, all Sellers’ interests in, and all assets
of any and all of Sellers’ Benefit Plans; and
 
4

--------------------------------------------------------------------------------


 
(h)        all rights and interests of the Sellers in and to the confidentiality
agreement between TXCO Resources Inc. and Peregrine Oil & Gas and all rights
relating to claims, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment in connection with such
confidentiality agreement, whether arising or relating to any period prior to or
after the Effective Time.
 
Section 1.4             Effective Time; Proration of Costs and Revenues.
 
(a)         Possession and ownership of the Assets shall be transferred from
Sellers to Purchaser at the Closing, but, subject to consummation of the
Closing, certain financial benefits and burdens of the Assets shall be
transferred effective as of 7:00 a.m., local time, where the respective Assets
are located, on January 1, 2010 (the “Effective Time”), as described below.
 
(b)         Purchaser shall be entitled to all production of Hydrocarbons from
or attributable to the Leases and Lands, Units and Wells at and after the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
at or after the Effective Time, and shall be responsible for (and entitled to
any refunds with respect to) all Property Costs incurred at and after the
Effective Time.  Sellers shall be entitled to all production of Hydrocarbons
from or attributable to Leases and Lands, Units and Wells prior to the Effective
Time (and all products and proceeds attributable thereto), and to all other
income, proceeds, receipts and credits earned with respect to the Assets prior
to the Effective Time, and shall be responsible for (and entitled to any refunds
with respect to) all Property Costs incurred prior to the Effective
Time.  “Earned” and “incurred”, as used in this Agreement, shall be interpreted
in accordance with generally accepted accounting principles and Council of
Petroleum Accountants Society (“COPAS”) standards, and expenditures which are
cash-called or advanced pursuant to a joint operating agreement, unit agreement
or similar agreement shall be deemed incurred when expended by the operator of
the applicable Leases and Lands, Unit or Well, in accordance with Sellers’
current practice.
 
(c)         “Property Costs” means all operating expenses (including costs of
insurance, rentals, shut-in payments, title examination and curative actions,
and ad valorem, property, severance, production and similar Taxes based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons therefrom, but excluding any other Taxes) and capital expenditures
(including bonuses, broker's fees, and other lease acquisition costs, costs of
drilling and completing wells and costs of acquiring equipment) incurred in the
ownership and operation of the Assets in the ordinary course of business, and
overhead costs charged to the Assets under the applicable operating agreement or
if none, charged to the Assets on the same basis as charged on the date of this
Agreement (excluding any such costs and expenses to be paid which are excused,
rejected or otherwise no longer payable by Sellers pursuant to an Order of the
Bankruptcy Court).
 
5

--------------------------------------------------------------------------------


 
(d)         For purposes of allocating production (and accounts receivable with
respect thereto), under this Section 1.4, (i) liquid hydrocarbons shall be
deemed to be “from or attributable to” the Leases and Lands, Units and Wells
when they pass through the pipeline connecting into the storage facilities into
which they are run or, if there are no such storage facilities, when they pass
through the meters at the point of entry into the pipelines through which they
are transported from the field, and (ii) gaseous hydrocarbons shall be deemed to
be “from or attributable to” the Leases and Lands, Units and Wells when they
pass through the delivery point sales meters on the pipelines through which they
are transported. Sellers shall utilize reasonable interpolative procedures to
arrive at an allocation of production when exact meter readings or gauging and
strapping data is not available.  Sellers shall provide to Purchaser, no later
than ten (10) Business Days prior to Closing, evidence of all meter readings and
all gauging and strapping procedures conducted on or about the Effective Time in
connection with the Assets, together with all data necessary to support any
estimated allocation, for purposes of establishing the adjustment to the
Purchase Price pursuant to Section 2.3 hereof.  Taxes that are included in
Property Costs, right-of-way fees, insurance premiums and other Property Costs
that are paid periodically shall be prorated based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at or after the Effective Time, except that production, severance and
similar Taxes measured by the quantity of or the value of production shall be
prorated based on the number of units or value of production actually produced
and sold, as applicable, before, and at or after, the Effective Time.  In each
case, Purchaser shall be responsible for the portion allocated to the period at
and after the Effective Time and Sellers shall be responsible for the portion
allocated to the period before the Effective Time.
 
(e)         For the avoidance of doubt, all of Sellers’ costs and expenses
relating to the filing, administration, pendency or consummation of the
Bankruptcy Case shall be the responsibility of Sellers and shall not be
chargeable to Purchaser nor be an upward adjustment to the Purchase Price.
 
Section 1.5            Delivery and Maintenance of Records.
 
(a)         Sellers, at Purchaser's cost, shall deliver the Records to Purchaser
within ten (10) days following Closing.  Sellers may retain the copies of such
Records at their discretion.
 
With respect to originals or last remaining copies of any Records provided by
Sellers to Purchaser, Purchaser, for a period of seven (7) years following
Closing, will (i) retain the Records, (ii) provide Sellers with access to the
Records following reasonable advance notice and during normal business hours for
review and copying at Sellers’ expense in connection with any tax audit or
investigation related to Sellers,  and (iii) provide Sellers with access,
following reasonable notice and during normal business hours, to (A) materials
received or produced after Closing relating to any claim for indemnification
made under Section 10.1 of this Agreement (excluding, however, attorney work
product and attorney-client communications with respect to any such claim being
brought by Purchaser under this Agreement) for review and copying at Sellers’
expense and (B) Purchaser's and its Affiliates' officers, employees and
representatives for the purpose of discussing any such claim, provided that
Purchaser shall have the right to have its own representatives present during
any such meeting.  In addition, for a period of two (2) years following the
Closing, Purchaser will provide Sellers with access to the Records following
reasonable advance notice and during normal business hours for review and
copying at Sellers’ expense in connection with matters related to the ownership
or operation of the Excluded Assets.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 2
PURCHASE PRICE
 
Section 2.1            Purchase Price.
 
The purchase price for the Assets (the “Purchase Price”) shall be
$223,000,000.00.  The Purchase Price shall be adjusted as provided in
Section 2.3.
 
Section 2.2            Deposit.
 
Within two (2) Business Days following the execution of this Agreement,
Purchaser shall deposit with Escrow Agent an earnest money deposit (“Deposit”)
in the amount of $20,000,000.  The Deposit shall be held by the Escrow Agent
pursuant to the Escrow Agreement. In the event that the Closing does not occur,
the Deposit shall be paid over by Escrow Agent to Purchaser with interest
accrued thereon promptly upon termination of this Agreement, unless such Closing
fails to occur as a result of Purchaser’s breach of this Agreement, in which
case the Deposit shall be paid over by Escrow Agent to Sellers with interest
accrued thereon promptly upon termination of this Agreement.  Otherwise, the
Deposit shall be paid over by Escrow Agent to Sellers and credited against the
Purchase Price at Closing.
 
Section 2.3            Adjustments to Purchase Price.
 
The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with generally accepted accounting
principles, consistently applied, and COPAS standards:
 
(a)         Reduced by the aggregate amount of the following proceeds received
by Sellers between the Effective Time and the Closing Date, as defined below
(with the period between the Effective Time and the Closing Date referred to as
the “Adjustment Period”):  (i) proceeds from the sale of Hydrocarbons (net of
any (A) royalties, overriding royalties or other burdens on or payable out of
production, (B) gathering, processing and transportation costs not included in
Property Costs and any (C) production, severance, sales or excise Taxes not
reimbursed to Sellers by the purchaser of production) produced from or
attributable to the Properties during the Adjustment Period, and (ii) other
proceeds earned with respect to the Assets during the Adjustment Period
(provided that for purposes of this adjustment, “proceeds” shall not be
considered to include funds received by Sellers for the account of third
Persons);
 
(b)         Reduced as a result of Title Defects by the amount determined under
Section 3.1;
 
7

--------------------------------------------------------------------------------


 
(c)         Reduced as a result of the exercise of any Preferential Rights by
the amount determined under Section 3.2;
 
(d)         Reduced as a result of casualty or condemnation loss by the amount
determined under Section 3.3;
 
(e)         Reduced as a result of any Total Environmental Adjustment Amount
determined under Section 3.4(d);
 
(f)         Reduced or increased by the amount of any positive or negative
imbalance of  as set forth on Schedule 4.14 based on a price determined based on
the applicable basis differential offered to Sellers off the current prompt
month futures price for natural gas as reported on the NYMEX for the next month
succeeding the Closing;
 
(g)         Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets which are paid by
Sellers and incurred at or after the Effective Time, except any Property Costs
and other such costs already deducted in the determination of proceeds in
Section 2.3(a)(i); and
 
(h)         Increased by the value (determined by the price most recently paid
prior to the Effective Time for such oil less all applicable deductions) of all
oil and other liquid hydrocarbons in storage or existing in stock tanks above
the pipeline connection as of the Effective Time which is credited to the
Properties, less applicable production taxes, royalty and other burdens on the
production payable on such oil, the amount of oil in storage as of the Effective
Time to be based on gauge reports to the extent available or on alternative
methods to be agreed by the Parties.
 
The adjustment described in Section 2.3(a) shall serve to satisfy, up to the
amount of the adjustment, Purchaser's entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Leases and Lands, Units and
Wells during the Adjustment Period, and to the value of other income, proceeds,
receipts and credits earned with respect to the Assets during the Adjustment
Period, and Purchaser shall not have any separate rights to receive any
production or income, proceeds, receipts and credits with respect to which an
adjustment has been made.  Similarly, the adjustment described in Section 2.3(h)
shall serve to satisfy, up to the amount of the adjustment, Purchaser's
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets which are incurred during the
Adjustment Period, and Purchaser shall not be separately obligated to pay for
any Property Costs or other such costs with respect to which an adjustment has
been made.
 
Each adjustment to the Purchase Price described in Sections 2.3(a) through (i)
shall be applied to the portion of the Purchase Price payable to the Sellers
which owns the affected Asset.
 
8

--------------------------------------------------------------------------------


 
Section 2.4            Allocation of Purchase Price.
 
Schedule 2.4 sets forth the agreed allocation of the unadjusted Purchase Price
among each of the Assets.  The “Allocated Value” for any Asset equals the
portion of the unadjusted Purchase Price allocated to such Asset on
Schedule 2.4, increased or decreased as described in this Section 2.4.  Any
adjustments to the Purchase Price pursuant to Sections 2.3(a) through (f) shall
be applied to the amounts set forth in Schedule 2.4 for the particular affected
Assets.  Sellers and Purchaser have accepted such Allocated Values for purposes
of this Agreement only and the transactions contemplated hereby, but otherwise
make no representation or warranty as to the accuracy of such values.  Sellers
and Purchaser agree that (i) the purchase and sale described herein is not a
transaction subject to the provisions of section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) the Allocated Values agreed for
purposes of this Section 2.4 are not necessarily those that would be determined
in accordance with the principles of section 1060 of the Code and the Treasury
Regulations thereunder. Further, if either Party later determines that it is
required to file Internal Revenue Service Form 8594 as a result of this purchase
and sale transaction, such Party will notify the other Party prior to filing
said form with the Internal Revenue Service.
 
ARTICLE 3
TITLE AND ENVIRONMENTAL MATTERS
 
Section 3.1            Notice of Title Defects; Defect Adjustments.
 
(a)         To assert a Title Defect, Purchaser must deliver a claim notice to
Sellers promptly after becoming aware of a Title Defect but in any event on or
before December 11, 2009 (the “Title Claim Date”).  Such notice shall be in
writing and shall include (i) a specific description of the alleged Title
Defect(s), (ii) the Leases and/or Wells affected, (iii) the Allocated Values of
the Leases and/or Wells subject to the alleged Title Defect(s), and (iv) the
amount by which Purchaser believes the Allocated Values of those Leases and/or
Wells are reduced by the alleged Title Defect(s); provided, however, that
Purchaser will use reasonable efforts to determine by December 4, 2009, whether
such potential reductions to such Allocated Values may result in an aggregate
Allocated Value of the Properties that are subject to the liens in favor of the
Bank of Montreal, as agent or former agent, that is less than $156,000,000.00.
 
(b)         Within five days after the Title Claim Date, Sellers shall notify
Purchaser whether Sellers agree with Purchaser’s claimed Title Defects and/or
the proposed Title Defect Values therefor and, if Sellers agree that a Title
Defect exists, how  the Sellers propose to cure such Title Defect (“Sellers’
Title Response”).  If Sellers do not agree with any claimed Title Defect and/or
the proposed Title Defect Value therefor, then the Parties shall enter into good
faith negotiations and shall attempt to agree on such matters.  Sellers shall
have the right, but not the obligation, to attempt, at their sole cost, to cure
or remove on or before the Closing Date any Title Defects of which they have
been advised by Purchaser.
 
(c)         With respect to each Lease affected by Title Defects reported under
Section 3.1(a) and not cured during the period permitted under Section 3.1(b),
Sellers’ interest in the Lease shall be assigned at Closing subject to such
uncured Title Defect and the Purchase Price shall be reduced by an amount equal
to the reduction in the Allocated Value for such Lease caused by such Title
Defects, as determined pursuant to Section 3.1(e).
 
9

--------------------------------------------------------------------------------


 
(d)      The Title Defect Amount resulting from a Title Defect shall be
determined as follows:
 
(i)           if Purchaser and Sellers agree on the Title Defect Amount, that
amount shall be the Title Defect Amount;
 
(ii)          if the Title Defect represents a discrepancy between (A) the net
revenue interest for any Lease and (B) the net revenue interest stated on
Exhibit A, then the Purchaser and Sellers shall negotiate in good faith to reach
an agreement regarding the value of any Title Defect not heretofore addressed;
 
(iii)         if the Title Defect represents an Encumbrance of a type not
described in subsections (i) or (ii) above, the Title Defect Amount shall be
determined by taking into account the Allocated Value of the Lease so affected,
the portion of Sellers’ interest in the Lease affected by the Title Defect, the
legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the affected Lease, the values placed upon the Title
Defect by Purchaser and Sellers and such other factors as are necessary to make
a proper evaluation; and
 
(iv)        notwithstanding anything to the contrary in this Article 3, (A) an
individual claim for a Title Defect for which a claim notice is given prior to
the Title Claim Date shall only be subject for adjustment under this Article 3
(except for adjustments required by Section 3.2 or Section 3.3) and count
against the Title Defect Deductible (as defined below) if the Title Defect
Amount with respect thereto exceeds One Hundred Thousand Dollars ($100,000.00),
(B) the Title Defect Amounts (hereafter, the “Title Defect Amounts,” being the
aggregate amount attributable to the effects of all Title Defects upon any given
Lease or Well) shall not exceed the Allocated Value of such Lease or Well, and
(C) there shall be no adjustment to the Purchase Price pursuant to Section 2.3
unless the aggregate amount of all Title Defect Amounts on all of the Leases
and/or Wells exceeds one and one-half percent (1.5%) of the unadjusted Purchase
Price (the “Title Defect Deductible”), and then such adjustment shall be in an
amount equal to the amount by which such aggregate Title Defect Amounts exceeds
the Title Defect Deductible.  Sellers and Purchaser shall attempt to agree on
all Title Defect Amounts by ten (10) Business Days prior to the Closing Date.
 
(e)         If Sellers and Purchaser are unable to agree by that date concerning
(y) Sellers’ proposed cure of a Title Defect, or (z) a Title Defect Amount
within three days after Purchaser’s receipt of Sellers’ Title Response, then
upon either Party’s request, the Parties may, upon the request of either, employ
Calhoun Bobbit, of San Antonio, Texas (the “Title Consultant”) to resolve all
points of disagreement relating to Title Defects, proposed cures and Title
Defect Amounts applying standards customarily applied by reasonable and prudent
operators of oil and gas properties in the areas where the Assets are located.

 
10

--------------------------------------------------------------------------------

 

(i)           The cost of employing the Title Consultant shall be paid one-half
by Sellers and one-half by Purchaser.
 
(ii)         If at any time the Title Consultant so chosen fails or refuses to
perform hereunder, a new Title Consultant shall be chosen by the Parties.
 
(iii)        Within two days of his retention, each Party shall present to the
Title Consultant a written statement of its position on the Title Defect,
proposed cure and/or Title Defect Value in question.  The Title Consultant shall
within five Business Days thereafter make a determination of all points of
disagreement in accordance with the terms and conditions of this Agreement.  The
determination by the Title Consultant shall be conclusive and binding on the
Parties with respect solely to disputes between the Parties, and shall be
enforceable against either Party in any court of competent jurisdiction.
 
(f)         Sellers may at their option and sole cost continue after Closing but
prior to the date of the final adjustment to the Purchase Price under Section
8.4(b) to attempt to cure or remove any Title Defects.  If any Title Defect for
which a Purchase Price adjustment is made is cured or removed by Sellers prior
to the date of the final adjustment to the Purchase Price under Section 8.4(b),
Sellers shall be reimbursed in that final adjustment for the amount of any
previous deduction from the Purchase Price with respect to such Title Defect.
 
Section 3.2           Consents to Assignment and Preferential Rights to
Purchase.
 
(a)       Promptly after the date hereof, Sellers shall prepare and send
(i) notices to those third parties from whom any required consents to assignment
requesting consents to the Conveyances must be obtained, and (ii) notices to the
holders of any applicable preferential rights to purchase or similar rights in
compliance with the terms of such rights and requesting waivers of such rights.
Any preferential purchase right must be exercised subject to all terms and
conditions set forth in this Agreement, including the successful Closing of this
Agreement pursuant to Article 8.  The consideration payable under this Agreement
for any particular Asset for purposes of preferential purchase right notices
shall be the Allocated Value for such Asset.  Sellers shall use commercially
reasonable efforts to cause such consents to assignment and waivers of
preferential rights to purchase or similar rights (or the exercise thereof) to
be obtained and delivered prior to Closing, provided that Sellers shall not be
required to make payments or undertake obligations to or for the benefit of the
holders of such rights in order to obtain the required consents and
waivers.  Alternatively, Sellers may seek an order of the Bankruptcy Court to
permit the Conveyances over the objections of third parties.  Purchaser shall
use commercially reasonable efforts to cooperate with Sellers in seeking to
obtain such consents to assignment, waivers of preferential rights, or orders of
the Bankruptcy Court.

 
11

--------------------------------------------------------------------------------

 

(b)         If any preferential right to purchase any Assets is exercised prior
to Closing, the Purchase Price shall be decreased by the Allocated Value for
such Assets, and the affected Assets shall be deemed to be deleted from
Exhibit A (and Exhibits A-1, A-2, and A-3, as applicable) to this Agreement for
all purposes.  Sellers shall retain the consideration paid by the third Person.
 
(c)         Should a third Person fail to exercise its preferential right to
purchase as to any portion of the Assets prior to Closing and the time for
exercise or waiver has not yet expired, or, should a third Person holding a
consent right fail to give its consent to the transfer of any portion of the
Assets prior to Closing, then subject to the remaining provisions of this
Section 3.5, such Assets shall be included in the transaction at Closing, and
there shall be no adjustment to the Purchase Price at Closing with respect to
such preferential right to purchase or consent requirement; provided that (i)
should the holder of a preferential purchase right later validly exercise same,
Purchaser agrees to transfer the affected Asset or to the holder of the
preferential purchase right on the terms and provisions set out herein and in
the applicable preferential purchase right provision, and Purchaser shall be
entitled to the consideration paid by such holder.
 
(d)         Notwithstanding the foregoing, the Parties agree that the claim (the
“CMR Pref Right Claim”) of preferential right by CMR Energy, L.P. et al (“CMR”)
with respect to the Comanche Ranch Lease, Maverick County, Texas (the “Subject
Pref Right Asset”), as contemplated by that certain complaint filed by Sellers
against CMR in the Bankruptcy Court on November 2, 2009 shall be resolved by the
Bankruptcy Court. After the Effective Time, Purchaser shall promptly pay as
incurred all costs incurred by Sellers in adjudicating or settling the CMR Pref
Right Claim (including costs and expenses of legal counsel).  Legal counsel for
Sellers with respect to the CMR Pref Right Claim shall be as agreed between
Seller and Purchaser.  If the CMR Pref Right Claim is not finally adjudicated
prior to the Closing, then the Subject Pref Right Asset shall be included in the
Assets at the Closing, and there shall be no adjustment to the Purchase Price at
the Closing with respect to the claimed preferential right of CMR.  If the
Bankruptcy Court subsequently determines that CMR is entitled to exercise a
preferential right to purchase the Subject Pref Right Assets, Purchaser shall
convey the Subject Pref Right Asset to CMR, and Purchaser shall be entitled to
the consideration paid by CMR in respect thereof.
 
Section 3.3            Casualty or Condemnation Loss.
 
If, after the date of this Agreement but prior to the Closing Date, any portion
of the Assets is damaged or destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, Purchaser shall nevertheless be
required to close and Purchaser shall elect by written notice to Sellers prior
to Closing either (i) to cause the Assets affected by any casualty to be
repaired or restored, at Sellers’ sole cost, as promptly as reasonably
practicable (which work may extend after the Closing Date), or (ii) to treat
such casualty or taking as a Title Defect with respect to the affected Property
or Properties under Section 3.1.  In either case, Sellers shall retain all
rights to insurance and other claims against third parties with respect to the
casualty or taking except to the extent the Parties otherwise agree in
writing.  Notwithstanding the preceding, (i) if the aggregate losses caused by
such casualties and takings exceed ten percent (10%) of the Purchase Price,
either Party may, by notice to the other at least one Business Day prior to
Closing, elect to terminate this Agreement under Section 9.1 or if the losses
caused by such casualties and takings exceed ten percent (10%) of the Allocated
Value of any Lease, Purchaser may by notice to Sellers at least one Business Day
prior to Closing elect to treat the loss as a total title failure as to that
Lease.
 
 
12

--------------------------------------------------------------------------------

 

Section 3.4             Environmental.
 
(a)         Between the date of execution of this Agreement and the Closing
Date, Purchaser may conduct an environmental site assessment of any or all of
the Assets in scope and detail reasonably sufficient to assess the extent to
which an environmental defect exists with respect to any of the Assets (an
“Environmental Defect”) and the estimated cost and expense as determined to
remediate such Environmental Defect (“Environmental Remediation Amount”).
Notwithstanding Purchaser’s right to inspect all of the Assets as to
Environmental Defects, there shall be no adjustment to the Purchase Price for
Environmental Defects that have been identified by Sellers on Schedule 3.4 (as
used in Schedule 3.4, the “Sellers Identified Environmental Conditions”).
 
(b)         To assert a claim for an Environmental Defect, Purchaser must
deliver a claim notice to Sellers promptly after becoming aware of an
Environmental Defect but in any event on or before December 11, 2009 (the
“Environmental Claim Date”).  Such notice shall be in writing and shall include
(i) a specific description of the alleged Environmental Defect(s), (ii) the
Leases and/or Gathering Systems affected, (iii) the Allocated Values of the
Leases or Gathering Systems and associated sites subject to the alleged
Environmental Defect(s), and (iv) the Environmental Remediation Amount.
 
(c)         Within five days after the Environmental Claim Date, Sellers shall
notify Purchaser whether Sellers agree with Purchaser’s claimed Environmental
Defects and/or the proposed Environmental Remediation Amounts therefor and, if
Sellers agree that an Environmental Defect exists, how they propose to cure such
Environmental Defect (“Sellers’ Environmental Response”).  Sellers shall have
the right, but not the obligation, to attempt, at their sole cost, to cure or
remediate on or before the Closing Date any Environmental Defect of which they
have been advised by Purchaser.
 
(d)         With respect to each Lease and Gathering System and associated sites
affected by Environmental Defects reported under Section 3.4(a) and not cured
during the period permitted under Section 3.4(c), at Purchaser’s election
either:
 
(i)           Sellers’ interest in the Lease or Gathering System shall be an
Excluded Asset and the Purchase Price may be subject to reduction as set forth
below, or

 
13

--------------------------------------------------------------------------------

 

(ii)           Sellers’ interest in the Lease or Gathering System shall be
assigned at Closing subject to all such uncured Environmental Defects and the
Purchase Price may be subject to reduction as set forth below.
 
As used herein, the term “Environmental Defect Amount” means with respect to any
Lease or Gathering System as to which Purchaser has asserted an Environmental
Defect: (x) in the case of any Lease or Gathering System that becomes an
Excluded Asset pursuant to clause (i) above, the Allocated Value attributable to
such Asset, and (y) in the case of any Lease or Gathering System as to which
Sellers’ interest is assigned at Closing pursuant to clause (ii) above, an
amount equal to the lesser of: (i) the aggregate Environmental Remediation
Amount for all Environmental Defects affecting such Lease or Gathering System,
or (ii) the Allocated Value attributable to such Lease or Gathering System.
 
The Purchase Price shall be reduced by the amount (the “Total Environmental
Adjustment Amount”), if any, by which the aggregate amount of all Environmental
Defect Amounts for all Leases and Gathering Systems exceeds one and one-half
percent (1.5%) of the unadjusted Purchase Price.
 
(e)         Section 3.4(d) shall, to the fullest extent permitted by applicable
law, be the exclusive right and remedy of Purchaser with respect to the
Environmental Condition of the Assets.
 
(f)         Sellers and Purchaser shall attempt to agree on all Environmental
Remediation Amounts by ten (10) Business Days prior to the Closing Date. If
Sellers and Purchaser are unable to agree by that date concerning (i) Sellers’
proposed cure of a Environmental Defect, or (ii) a Environmental Remediation
Amount within three days after Purchaser’s receipt of Sellers’ Environmental
Response, then upon either Party’s request, the Parties may, upon the request of
either, employ C&K Associates, of Austin, Texas (the “Environmental Consultant”)
to resolve all points of disagreement relating to Environmental Defects,
proposed cures and Environmental Remediation Amounts applying standards
customarily applied by reasonable and prudent operators of oil and gas
properties in the areas where the Assets are located.
 
(i)           The cost of employing the Environmental Consultant shall be paid
one-half by Sellers and one-half by Purchaser.
 
(ii)          If at any time the Environmental Consultant fails or refuses to
perform hereunder, a new Environmental Consultant shall be chosen by the
Parties.
 
(iii)         Within two days of his retention, each Party shall present to the
Environmental Consultant a written statement of its position on the
Environmental Defect, proposed cure and/or Environmental Remediation Amount in
question.  The Environmental Consultant shall within five (5) Business Days
thereafter make a determination of all points of disagreement in accordance with
the terms and conditions of this Agreement.  The determination by the
Environmental Consultant shall be conclusive and binding on the Parties with
respect solely to disputes between the Parties, and shall be enforceable against
either Party in any court of competent jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 

(g)         Sellers may at their option and sole cost continue after Closing but
prior to the date of the final adjustment to the Purchase Price under Section
8.4(b) to attempt to cure or remove any Environmental Defects.  If any
Environmental Defect for which a Purchase Price adjustment is made is cured or
removed by Sellers prior to the date of the final adjustment to the Purchase
Price under Section 8.4(b), Sellers shall be reimbursed in that final adjustment
for the amount of any previous deduction from the Purchase Price with respect to
such Environmental Defect.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Section 4.1             Disclaimers.
 
(a)         EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS ARTICLE 4, SELLERS
EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR
WRITTEN, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO (I) TITLE TO ANY OF THE
ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR
ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, OR WHETHER PRODUCTION HAS
BEEN CONTINUOUS, OR IN PAYING QUANTITIES, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, OR
(VII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE  OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING
EQUIPMENT AND OTHER TANGIBLE PROPERTY IN ITS PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.

 
15

--------------------------------------------------------------------------------

 

(b)         Inclusion of a matter on a Schedule attached hereto with respect to
a representation or warranty which addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse Effect.  Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.
 
(c)         Subject to the foregoing provisions of this Section 4.1, and the
other terms and conditions of this Agreement, Sellers represent and warrant to
Purchaser the matters set out in Sections 4.2 through 4.18.
 
Section 4.2             Existence and Qualification.
 
Each Seller is an entity duly created, formed, or organized and validly existing
under the laws of its state of organization and is duly authorized to conduct
its business and is in good standing in each jurisdiction where such
qualification is required, except where the failure to so qualify would not,
individually or in the aggregate, have a Material Adverse Effect.
 
Section 4.3            Power.
 
Subject to Bankruptcy Court approval, each Seller has the requisite entity power
to enter into and perform this Agreement (and all documents required to be
executed and delivered by Sellers at Closing) and consummate the transactions
contemplated by this Agreement (and such documents).
 
Section 4.4            Authorization and Enforceability.
 
The execution, delivery and performance of this Agreement (and all documents
required to be executed and delivered by Sellers at Closing), and the
performance of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate or entity action on the part
of each Seller.  This Agreement has been duly executed and delivered by each
Seller (and all documents required hereunder to be executed and delivered by
such Seller at Closing will be duly executed and delivered by such Seller) and
subject to the approval of the Bankruptcy Court, this Agreement constitutes, and
at the Closing such documents will constitute, the valid and binding obligations
of each Seller, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 
16

--------------------------------------------------------------------------------

 

Section 4.5            No Conflicts.
 
Subject to Bankruptcy Court approval, and any applicable preferential rights to
purchase and consents to assignment, the execution, delivery and performance of
this Agreement by each Seller, and the transactions contemplated by this
Agreement will not (a) violate any provision of such Seller’s Organizational
Documents, (b) result in default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance other than Permitted Encumbrances or
give rise to any right of termination, cancellation or acceleration under any
material note, bond, mortgage, indenture, license or agreement to which any of
the Sellers is a party or which affects the Assets, (c) violate any judgment,
order, ruling, or decree applicable to such Seller as a party in interest, or
(d) violate any Laws applicable to Sellers or any of the Assets, except any
matters described in clauses (b), (c) or (d) above which would not have a
Material Adverse Effect.
 
Section 4.6            Liability for Brokers' Fees.
 
Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Sellers, for brokerage
fees, finder's fees, agent's commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
 
Section 4.7            Litigation and Claims.
 
Except as set forth in Schedule 4.7, there is no claim by any Person or
Governmental Body (including expropriation or forfeiture proceedings), joint
venture audits, and no legal, administrative, or arbitration proceeding pending
or, to any Sellers’ Knowledge, threatened against any Seller or the Assets, or
to which any Seller is a party, that reasonably may be expected to (a) impair
such Sellers’ title to any of the Assets, (b)  hinder or impede the operation of
all or any portion of the Assets, (c) subject the owner or operator of the
Assets to liability in favor of any Governmental Body or other Person as the
result of the alleged violation of, or non-compliance with, any Environmental
Law by any Seller or any Affiliate of any Seller with respect to the Assets or
require the owner or operator of the Assets to remediate, remove, or respond to
an Environmental Condition, or a threatened Environmental Condition, on or
affecting the Assets, or (d) otherwise adversely affect the Assets or the
ability of Sellers to consummate the transactions contemplated in this
Agreement.  Further, except as otherwise reflected in Schedule 4.7, to each
Seller’s Knowledge there has been no Release or Threatened Release of
Environmental Contaminants at, to, from or about the Assets that requires
remediation under Applicable Law.
 
Section 4.8            Taxes and Assessments.
 
To each Seller’s Knowledge, each Seller has filed all material Tax returns
required to be filed by such Seller with respect to the Assets.  Except as
disclosed on Schedule 4.8, to Sellers’ Knowledge, Sellers have paid or caused to
be paid all ad valorem, property, production, severance and similar Taxes that
are currently due and payable based upon or measured by the ownership of or the
production of Hydrocarbons from the Assets required to be shown on such returns,
except those being contested in good faith.  Except as disclosed on
Schedule 4.8, no Seller has received written notice of any pending claim against
any Seller from any applicable taxing authority for assessment of Taxes with
respect to the Assets.
 
 
17

--------------------------------------------------------------------------------

 

Section 4.9            Preferential Rights.
 
Except as otherwise reflected in Schedule 4.9, none of the Properties is subject
to a preferential right to purchase, third Person consent to assignment
requirement, right of first refusal, right of first offer, or similar right or
restriction.
 
Section 4.10          Consents.
 
Except for Bankruptcy Court approval and approvals by Governmental Bodies
customarily obtained after the Closing and as otherwise reflected on Schedule
4.10, no authorization, consent, approval, exemption, franchise, permit, or
license of, or filing with, any Governmental Body is required to authorize, or
is otherwise required by any Governmental Body in connection with, the valid
execution and delivery by Sellers of this Agreement, the transfer of the Assets
to Purchaser, or the performance by Sellers of their other obligations
hereunder.
 
Section 4.11         Contracts.
 
Schedule 4.11 describes, with respect to each Contract to which any Seller is a
party that directly relates to or affects the Properties including (a) all
existing area of mutual interests agreements and agreements that include
non-competition restrictions or other similar restrictions on doing business,
all existing purchase or sale agreements (other than with respect to production
of Hydrocarbons and the disposition of field equipment in the ordinary course),
partnership (other than tax partnerships), joint venture and/or exploration or
development program agreements; (b) all of the existing production sales,
transportation, marketing and processing agreements, other than such agreement
which are terminable by Sellers without penalty on sixty or fewer days’ notice;
(c) any Contracts or agreements burdening the Properties which could reasonably
be expected to obligate any Sellers to expend in excess of $100,000 in any
calendar year; (d) all insurance Contracts maintained by Seller and in force
upon the execution date of this Agreement; (e) any Contract to sell, lease
(other than the Leases) or otherwise dispose of any of Sellers’ interest in any
of the Properties; (f) any existing tax partnership or tax sharing agreement;
(g) any material operating agreement that is in effect as of the date hereof and
to which any of the Sellers interest in any of the Properties is subject; (h)
any existing Contract to which any Seller is a party providing for forced or
voluntary pooling, forced or voluntary unitization, a carry, a backing, earnout,
reversionary Working Interest in favor of third parties, or other contingent
payment or obligation; (i) any Contract to which any Seller is a party for
drilling or well workover services or other well services that is in effect as
of the date hereof or the Closing Date; (j) any Contract providing for the use,
processing and/or analysis of seismic or geophysical data or similar Contract
relating to the Properties that is in effect as of the date hereof or the
Closing Date; (k) any Contract to which any Seller is a party relating to
indebtedness for borrowed money, letter of credit or guarantee of the
indebtedness of for borrowed money of Persons that is in effect as of the date
hereof or the Closing Date for which any of the Assets have been pledged or
mortgaged as collateral therefor; (l) any lease (other than the Leases) under
which any Seller is the lessor or lessee of real or personal property, which
lease (i) cannot be terminated by such Seller without penalty with less than 180
days notice, and (ii) involves an annual base rental in excess of $100,000; (m)
any firm transportation Contract for the transportation of Hydrocarbons or
disposal of produced waters or other oilfield waste, which requires in
accordance with its terms, payments by such Seller in excess of $100,000 within
the twelve month period ending December 31, 2009, and any interruptible
transportation Contract that any Seller reasonably anticipates will, in
accordance with its terms, involve payments by such Seller in excess of $100,000
within the twelve month period ending December 31, 2009 (collectively
“Transportation Contracts”); and (n) any partnership or joint venture Contract
between Sellers and any other person related to the Assets containing a
commitment to fund, loan or pay amounts in excess of $100,000; ((a)-(n)
collectively, the “Material Contracts”).  Sellers have furnished to Purchaser
true and correct copies of all of the Material Contracts.
 
 
18

--------------------------------------------------------------------------------

 

Section 4.12         Wells; Facilities.
 
Except as set forth in Schedule 4.12, as of the date of this Agreement, to each
Seller’s Knowledge, the Wells described on Exhibit A-1 are the only wells for
the production of Hydrocarbons currently located on the Leases.  All of such
Wells have been drilled, completed, and operated within the boundaries of the
Leases or within the limits otherwise permitted by the applicable Contracts and
all Applicable Laws.  The production of Hydrocarbons from such Wells has not
been in excess of the allowable production established for each Well.  Except as
set forth on Schedule 4.12, all Hydrocarbon wells located on the Leases that
have permanently ceased the production of Hydrocarbons in paying quantities, as
well as all plants, pipelines, personal property, pits, equipment, materials,
appurtenances, and facilities located on or used in connection with the
Properties and that any Seller has abandoned or otherwise permanently ceased to
use, have been plugged and/or abandoned, and all related salvage, site
clearance, and surface restoration operations have been completed, in accordance
with applicable Laws (including Environmental Laws) and in accordance with the
terms of the Leases, and all costs and expenses incurred in connection therewith
have been paid in full.  Except as otherwise provided in Schedule 4.12, none of
the Wells have been plugged or abandoned.
 
Section 4.13         Marketing; Calls on Production.
 
All proceeds from the sale of Hydrocarbons attributable to the interests of
Sellers in the Assets have been and are being disbursed to Sellers under
appropriate division orders, transfer orders, or similar documents signed by or
otherwise binding on Sellers, and no portion of any such proceeds is being held
in suspense, subject to a claim for refund by the purchaser of production, used
as an offset or as collateral for other obligations (whether disputed or
undisputed), or otherwise not being paid to Sellers as it becomes due in the
ordinary course of business.  There are no calls on production, options to
purchase, or similar rights in effect with respect to any portion of Sellers’
shares of the Hydrocarbons, and all Contracts for the sale of Hydrocarbons are
terminable without penalty on no more than thirty (30) days’ prior
notice.  Sellers are currently receiving the prices provided for under such
sales Contracts with respect to the Hydrocarbons.

 
19

--------------------------------------------------------------------------------

 

Section 4.14          Imbalances.
 
Except as shown in Schedule 4.14, as of the date of execution of this Agreement,
no Seller has a claim constituting an Asset, or is subject to any obligation,
with respect to any Imbalance that relates to any of the Assets.  Except for the
Imbalances (if any) shown in Schedule 4.14, no Seller is, on the date of
execution of this Agreement, nor will be after the Effective Time, obligated by
virtue of any prepayment made under any sales contract or other contract
containing a “take-or-pay” clause, or under any production payment, forward
sale, balancing, deferred production, or similar arrangement, to deliver
Hydrocarbons produced from or allocable to any Asset at some future time without
receiving full payment therefor at or after the time of delivery.
 
Section 4.15          AFEs.
 
Except as shown on Schedule 4.15, as of the date of execution of this Agreement,
there are no unfunded AFE’s owing by Sellers or any other working interest
owners with respect to any of the Assets.
 
Section 4.16         Suspense Account.
 
Set forth on Schedule 4.16 is a true and correct description, as of the date of
execution of this Agreement, of all amounts held by Sellers attributable to
third-parties with respect to proceeds from production attributable to the Wells
(as used in Schedule 4.16, the “Suspended Revenues”).
 
Section 4.17         Capital Expenditures.
 
Except as shown on Sellers’ budget for Fourth Quarter 2009 and First Quarter
2010 attached hereto as Exhibit A-8 or as set forth on Schedule 4.17, Sellers do
not anticipate and have not budgeted for any capital expenditures from the date
of this Agreement until the end of the first quarter 2010, in excess of $100,000
with respect to any Well, any Lease or with respect to any Gathering System.
 
Section 4.18         Equipment.
 
Set forth on Exhibit A-4 is a true and correct description of the Equipment.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Sellers the following:
 
Section 5.1           Existence and Qualification.
 
Purchaser is a corporation duly organized and validly existing under the laws of
the state of Delaware; and Purchaser is duly authorized to conduct its business
and is in good standing in each jurisdiction where such qualification is
required, except where the failure to so qualify would not, individually or in
the aggregate, have a Material Adverse Effect; and Purchaser is duly authorized
to do business and is in good standing in each jurisdiction where the Assets to
be transferred to it hereunder are located.

 
20

--------------------------------------------------------------------------------

 

Section 5.2            Power.
 
Purchaser has the corporate power to enter into and perform this Agreement (and
all documents required to be executed and delivered by Purchaser at Closing) and
consummate the transactions contemplated by this Agreement (and such documents).
 
Section 5.3            Authorization and Enforceability.
 
The execution, delivery and performance of this Agreement (and all documents
required to be executed and delivered by Purchaser at Closing), and the
performance of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action on the part of
Purchaser.  This Agreement has been duly executed and delivered by Purchaser
(and all documents required hereunder to be executed and delivered by Purchaser
at Closing will be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at the Closing such documents will constitute, the valid and
binding obligations of Purchaser, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar laws affecting the rights and remedies of creditors generally as well as
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 5.4           No Conflicts.
 
The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (a) violate any provision
of Purchaser’s Organizational Document, (b) result in a material default (with
due notice or lapse of time or both) or the creation of any lien or encumbrance
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or agreement to which Purchaser is a party, (c) violate any judgment,
order, ruling, or regulation applicable to Purchaser as a party in interest, or
(d) violate any Laws applicable to Purchaser or any of its assets, except any
matters described in clauses (b), (c), or (d) above which would not have a
Material Adverse Effect on Purchaser.
 
Section 5.5           Liability for Brokers' Fees.
 
Sellers shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser, for brokerage
fees, finder's fees, agent's commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
 
Section 5.6           Litigation.
 
There are no actions, suits or proceedings pending, or to Purchaser's Knowledge,
threatened in writing before any Governmental Body against Purchaser which are
reasonably likely to impair materially Purchaser's ability to perform its
obligations under this Agreement or any document required to be executed and
delivered by Purchaser at Closing.
 
 
21

--------------------------------------------------------------------------------

 

Section 5.7           Financing.
 
Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds (in United States dollars) to enable it to pay the
Closing Payment to Sellers at the Closing.
 
Section 5.8           Independent Investigation.
 
Except for the representations and warranties expressly made by Sellers in
Articles 3 and 4 of this Agreement, or in any certificate furnished or to be
furnished to Purchaser pursuant to this Agreement, Purchaser acknowledges that
there are no representations or warranties, express or implied, as to the Assets
or prospects thereof, and that in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Purchaser has
relied solely upon its own independent investigation, verification, analysis and
evaluation.
 
Section 5.9           Consents, Approvals or Waivers.
 
Purchaser's execution, delivery and performance of this Agreement (and any
document required to be executed and delivered by Purchaser at Closing) is not
and will not be subject to any consent, approval, or waiver from any
Governmental Body or other third Person, except (i) consents and approvals of
assignments by Governmental Bodies that are customarily obtained after Closing
and (ii) as set forth on Schedule 5.9.
 
ARTICLE 6
COVENANTS OF THE PARTIES
 
Section 6.1            Access.
 
Between the date of execution of this Agreement and the Closing Date, each
Seller will give Purchaser and its representatives access to the Assets and
access to and the right to copy, at Purchaser's expense, the Records in such
Seller’s possession, for the purpose of conducting an investigation of the
Assets, but only to the extent that Sellers may do so without violating any
obligations to any third party and to the extent that such Seller has authority
to grant such access without breaching any restriction binding on such
Seller.  Such access by Purchaser shall be limited to such Seller’s normal
business hours, and Purchaser's investigation shall be conducted in a manner
that minimizes interference with the operation of the Assets.  All information
obtained by Purchaser and its representatives under this Section 6.1 shall be
subject to the terms of that certain confidentiality agreement between TXCO
Resources Inc. and Purchaser, as may be amended from time to time (the
“Confidentiality Agreement”).
 
Section 6.2            Government Reviews.
 
Sellers and Purchaser shall in a timely manner (a) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
governmental agency as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby, and (b) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations.  Each
Party shall cooperate with and use all reasonable efforts to assist the other
with respect to such filings, applications and negotiations.
 

 
22

--------------------------------------------------------------------------------

 

Section 6.3             Notification of Breaches.  Until the Closing,
 
(a)         Purchaser shall notify Sellers promptly after Purchaser obtains
actual Knowledge that any representation or warranty of Sellers contained in
this Agreement is untrue in any material respect or will be untrue in any
material respect as of the Closing Date or that any covenant or agreement to be
performed or observed by Sellers prior to or on the Closing Date has not been so
performed or observed in any material respect.
 
(b)         Sellers shall notify Purchaser promptly after Sellers obtain actual
Knowledge that any representation or warranty of Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Purchaser prior to or on the Closing Date has not been so
performed or observed in a material respect.
 
If any of Purchaser's or Sellers’ representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser's or Sellers’
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing (or, if the Closing does not occur, by the date
set forth in Section 8.1), then such breach shall be considered not to have
occurred for all purposes of this Agreement.
 
Section 6.4             Public Announcements.
 
No Party shall make any press release or other public announcement regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby without the prior written consent of the other; provided,
however, the foregoing shall not restrict disclosures by Purchaser or any Seller
(i) that are required by applicable securities or other laws or regulations or
the applicable rules of any stock exchange having jurisdiction over the
disclosing Party or its Affiliates, or (ii) to Governmental Bodies and third
Persons holding preferential rights to purchase or rights of consent that may be
applicable to the transactions contemplated by this Agreement, as reasonably
necessary to obtain waivers of such right or such consents. The Parties
acknowledge and understand that this Agreement will be filed with the Bankruptcy
Court and will be made available to third parties.  The Parties agree that such
disclosure shall not be deemed to violate any confidentiality obligations owing
to a Party, whether pursuant to this Agreement, the Confidentiality Agreement,
or otherwise.  Notwithstanding anything to the contrary in the Confidentiality
Agreement, to the extent of any conflict between the provisions of the
Confidentiality Agreement and the terms hereof, the terms hereof shall prevail.
 
 
23

--------------------------------------------------------------------------------

 

Section 6.5             Operation of Business.
 
(a)         Until the Closing, each Seller (a) will continue to conduct its
business related to the Assets in the ordinary course consistent with its past
practices, including incurring expenditures associated with lease acquisitions,
renewals and extensions, landmen, independent contractors, vendors, title
opinions, curative material, road, drillsite and pipeline construction,
acquisition of road and pipeline right-of-ways, drilling, and completing wells,
construction of gathering, compression and treating facilities, and marketing
costs, (b) will furnish Purchaser with copies of all third- party and any
Seller-generated drilling, completion and workover AFEs in excess of $100,000
within five (5) Business Days of receipt of third-party AFEs or the approval of
any Seller generated AFE, (c) will furnish Purchaser, on the 15th day of each
month, with a schedule setting forth the actual expenditures incurred during the
previous calendar month and an estimate of the expenditures that Sellers
believes that it will incur during the following reporting period, (d) will not
after the Effective Time, without prior written approval of Purchaser (which
approval will not be unreasonably withheld), make capital or workover
expenditures with respect to the Assets in excess of One Hundred Thousand
Dollars ($100,000) (net to the respective Seller’s interest), except for those
capital expenditures set forth on Exhibit A-8 and Schedule 4.17 or when required
by an emergency when there shall have been insufficient time to obtain advance
consent (provider, that such Seller will promptly notify Purchaser of any such
emergency expenditures), (e) will not enter into any Material Contract relating
to the Assets except for agreements relating to sales of inventory and purchases
of inventory from suppliers in the ordinary course of business and consistent
with past practices, (f) will maintain insurance coverage on the Assets
presently furnished by nonaffiliated third parties in the amounts and of the
types presently in force, (g) subject to the terms and conditions imposed by its
lenders and other contractual obligations, will use commercially reasonable
efforts to maintain in full force and effect all Leases and Lands that are
presently producing in paying quantities, (h) will maintain all material
governmental permits and approvals affecting the Assets, (i) will not transfer,
sell, hypothecate, encumber or otherwise dispose of any material Properties or
Equipment except for sales and dispositions of Equipment made in the ordinary
course of business consistent with past practices absent Bankruptcy Court
approval on notice and with a reasonable opportunity to object by Purchaser, or
(j) take or omit to take any action in contravention of any of the foregoing
actions.  Purchaser's approval of any action restricted by this Section 6.5
shall be considered granted within ten (10) days (unless a shorter time is
reasonably required by the circumstances and such shorter time is properly
specified in the notice provided to Sellers by a co-working interest owner) of
the Sellers’ notice to Purchaser requesting such consent unless Purchaser
notifies Sellers to the contrary during that period.  In the event of an
emergency, Sellers may take such action as a prudent operator would take and
shall notify Purchaser of such action promptly thereafter.

 
24

--------------------------------------------------------------------------------

 

(b)         Prior to the Closing, Sellers will give Purchaser notice of all AFEs
proposed by third parties (each a “Third Party AFE”).  If Sellers elect not to
pay or otherwise timely satisfy a Third Party AFE, Purchaser shall have the
right (but not the obligation) to fund the Third Party AFE.  In such event, the
parties agree to seek an emergency hearing with the Bankruptcy Court authorizing
Purchaser to advance the amount of the Third Party AFE as an administrative
expense (an “AFE Advance”).  If the Closing does not occur and this Agreement is
terminated, Purchaser shall be reimbursed the amount of all such AFE Advances on
the earlier of the consummation of a Superior Proposal or the effective date of
a plan of reorganization for Sellers in the Bankruptcy Court.  If the Closing
occurs, (x) there will be no adjustment to the Purchase Price by reason of
either (i) any AFE Advance(s) or any amounts funded by such AFE Advance in
respect of such Third Party AFE(s) or (ii) any Title Defect Amounts or other
damages or amounts in respect of any proposed Third Party AFE that Sellers shall
have elected not to pay or otherwise satisfy and that Purchaser shall not have
funded in accordance with this paragraph (b), (y) Sellers shall have no
obligations to repay to Purchaser, or otherwise in respect of, any AFE Advance
made in respect of a Third Party AFE due at any time after the Effective Time,
and (z) if any AFE Advance has been made in respect of a Third Party AFE due at
any time prior to the Effective Time, the Purchase Price shall be reduced by the
lesser of (i) the amount of such AFE Advance or (ii) the Allocated Value of any
undeveloped, non-producing acreage that would have been lost or forfeited if the
subject Third Party AFE was not timely paid.
 
Section 6.6            Indemnity Regarding Access.
 
Purchaser agrees to indemnify, defend and hold harmless each Seller, its
Affiliates, the other owners of interests in the Properties, and all such
Persons' directors, officers, employees, agents and representatives from and
against any and all claims, liabilities, losses, costs and expenses (including
court costs and reasonable attorneys' fees), including claims, liabilities,
losses, costs and expenses attributable to personal injury, death, or property
damage, arising out of or relating to  access to the Assets and to the Records
and other related information prior to the Closing by Purchaser, its Affiliates,
or its or their directors, officers, employees, agents or representatives, even
if caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any indemnified Person.
 
Section 6.7            Assumption of Obligations.
 
By the consummation of the transactions contemplated by this Agreement at
Closing, and without limiting the indemnification obligations of any Party under
Article 10, Purchaser assumes and agrees to pay, perform and discharge all
obligations of Sellers to the extent accruing after the Effective Time under the
Leases and Lands, Contracts and applicable Law with respect to the Assets (the
“Assumed Obligations”), including (i) obligations to furnish makeup Hydrocarbons
according to the terms of applicable sales, gathering, processing, or
Transportation Contracts or in response to Hydrocarbon production imbalances,
(ii) obligations to pay revenues, royalties or other amounts payable to third
Persons with respect to the Properties, and (iii) obligations to plug wells,
dismantle facilities, close pits and restore the surface around such wells,
facilities and pits. Other than the Assumed Obligations, Sellers shall remain
responsible, liable and obligated to pay, perform and discharge all other
obligations with respect to the Assets and the Excluded Assets (the “Retained
Obligations”), irrespective of whether such Retained Obligations have been
disclosed to Purchaser at any time prior to the Closing.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 6.8           Solicitation Provisions; Back-Up Bid Option.
 
(a)       Prior to entry of the Newfield Bid Protection Order by the Bankruptcy
Court:
 
(i)           Purchaser and Sellers acknowledge that Sellers may take any action
deemed necessary by any Seller to demonstrate that (A) they have sought to
obtain the highest and best value for the Assets and that (B) consummation of
the transactions contemplated by this Agreement will in fact yield the highest
and best value for the Assets, including giving notice thereof to Sellers’
creditors, other bidders for the Assets and other interested parties, providing
information about the business to prospective bidders, entertaining and
negotiating offers from such prospective bidders, and, if necessary, conducting
and auction.
 
(ii)          Without limiting the generality of Section 6.8(a)(i), each Seller
and any director, officers, employee, investment banker, financial advisor,
attorney, accountant or other advisor, agent or representative (collectively
“Representatives”) of any Seller shall have the right (but not the obligation),
acting under the direction of the Board of Directors of each Seller or any
committee thereof, to, directly or indirectly: (A) solicit, initiate, facilitate
or encourage any Acquisition Proposal or proposal for Alternative Plan,
including by way of providing access to third parties to non-public information
pursuant to one or more confidentiality agreements; and (B) enter into and
maintain discussions or negotiations with respect to one of more Acquisition
Proposals or any Alternative Plan proposal or otherwise cooperate with or assist
or participate in, or facilitate, any such discussions or negotiations.
 
(iii)         Purchaser agrees that it shall not nor shall it permit any of its
Affiliates or Subsidiaries to, and that each of them shall use reasonable
efforts to cause each of their respective Representatives not to, directly or
indirectly, discourage or interfere with any Acquisition Proposal or Alternative
Plan, or contact or participate in discussions with any Person regarding an
Acquisition Proposal or proposal for an Alternative Plan that, to Purchaser’s
Knowledge, has made, or is considering or participating in discussions or
negotiations with any Seller or any Representative of any Seller regarding an
Acquisition Proposal or proposal for an Alternative Plan.
 
(iv)         No Seller, nor any of its Representatives, shall have any liability
to Purchaser, either under or relating to this Agreement, or any Applicable Law,
by virtue of entering into or seeking Bankruptcy Court approval of an
Acquisition Proposal or an Alternative Plan or the definitive agreement for any
such Acquisition Proposal or Alternative Plan.  Any Seller may in its sole
discretion enter into a definitive agreement with respect to such Acquisition
Proposal or Alternative Plan and Sellers may terminate this Agreement prior to
or after entry into such a definitive agreement.
 
26

--------------------------------------------------------------------------------


 
(v)          Any action taken by any Seller or any Representative of any Seller
in accordance with the provisions of this Section 6.8(a) are expressly
acknowledged and agreed to be not in breach or violation of any covenant
contained in this Agreement or that could be implied in this Agreement
(including a covenant of good faith and/or fair dealing).
 
(b)       Following the entry of the Newfield Bid Protection Order by the
Bankruptcy Court, Sellers agree that neither they nor any of their wholly-owned
Subsidiaries shall, and that they shall direct their Representatives and their
wholly-owned Subsidiaries’ Representatives not to, directly or indirectly,
solicit any Acquisition Proposal; provided, however, that nothing shall prevent
the Sellers, their respective Boards of Directors or any of their
Representatives from taking any of the following actions:
 
(i)           complying with its obligations under Applicable Law with regard to
an Acquisition Proposal; or
 
(ii)          (A) engaging in any negotiations or discussions with any Person
who has made an unsolicited Acquisition Proposal or (B) recommending an
unsolicited Acquisition Proposal to the Committee, if in the case of each of
clause (A) and (B) above, each Seller determines in good faith (after
consultation with its legal and financial advisors) that (1) such action would
be reasonably likely to be required in order to comply with its fiduciary duties
under Applicable Law and (2) such Acquisition Proposal is a Superior Proposal or
is reasonably likely to lead to a Superior Proposal; or
 
(iii)         communicating or engaging in discussions with the Committee or its
respective advisors or Representatives regarding any matter, whether Acquisition
Proposal, proposal relating to an Alternative  Plan or otherwise.
 
(c)       Notwithstanding anything herein to the contrary, Sellers and their
Subsidiaries and their respective officers, directors, employees, attorneys,
investment bankers, accountants and other agents and Representatives shall be
permitted to (i) maintain and continue to provide access to the Seller Data Room
and access to other non-public information for due diligence purposes to Persons
that have executed a confidentiality agreement with Sellers prior to the entry
of the Newfield Bid Protection Order and (ii) respond to any inquiries from and
provide access to the Seller Data Room and access to other non-public
information for due diligence purposes to Persons that Sellers reasonably
determine in good faith may submit a Superior Proposal (without a financing
condition) and that have executed a confidentiality agreement with Sellers,
provided that (x) in all events the Sellers shall provide such of Sellers’
respective qualified personnel as reasonably necessary to resolve issues arising
under this Agreement, without limitation, including such matters arising under
Article 3, and (y) Sellers shall provide notice to Purchaser in the event they
provide access to the Data Room or other non-public information to any Person(s)
contemplated by the foregoing clause (ii), such notice to be provided as soon as
reasonably practicable and in any event within three (3) Business Days.  No
Seller, nor any of its Affiliates shall have any liability to Purchaser, either
under or relating to this Agreement, or any Applicable Law, by virtue of
entering into or seeking Bankruptcy Court approval of a Superior Proposal or the
definitive agreement for such Superior Proposal, in each case, in accordance to
the terms of this Section 6.8, following the receipt of any Superior Proposal,
except as provided in Section 9.2(b) upon termination of this Agreement.
 
27

--------------------------------------------------------------------------------


 
(d)       After the entry of the Newfield Bid Protection Order by the Bankruptcy
Court, Sellers shall provide Purchaser with a copy of any Acquisition Proposal
as soon as reasonably practicable and in any event within three (3) Business
Days following receipt of such Acquisition Proposal.  In addition, upon
Purchaser’s written request, Seller shall promptly provide Purchaser with a
report showing the identity of all Persons who have accessed the Seller Data
Room and the dates of such access.
 
(e)       The last time for any Person to submit a Superior Proposal shall be
5:00 p.m., San Antonio, Texas time on January 6, 2010.  Sellers shall give
notice to Purchaser as to whether it intends to pursue a Superior Proposal or
Alternative Plan, if any, by no later than January 13, 2010.
 
(f)        If Sellers elect to pursue a Superior Proposal or Alternative Plan,
as applicable, and such Superior Proposal or Alternative Plan, as applicable, is
definitively terminated prior to consummation thereof, then Sellers shall offer
Purchaser the right (the “Back-Up Bid Option”) to consummate the purchase and
sale of the Purchased Assets and the assumption of any assumed liabilities in a
transaction on substantially the same terms and conditions as this Agreement;
provided, however, the Back-Up Bid Option will expire with no further obligation
to Purchaser at 5:00 p.m. (Central time) on the tenth Business Day following the
date on which the Back-Up Bid Option was offered to Purchaser unless prior to
such time Sellers receive a definitive purchase and sale agreement executed by
Purchaser in the form of this Agreement with only such modifications as are
described in this Section 6.8(f) (the “Back-Up Bid Agreement”).  The Back-Up Bid
Agreement shall contain the following modifications to this Agreement;
 
(i)           all dates and deadlines shall be extended to such dates following
execution of the Back-Up Bid Agreement as are consistent with the respective
time periods between the Effective Date and the dates or deadlines contained in
this Agreement;
 
(ii)          the covenants contained in the subsections of Section 6.5 shall be
reasonably revised as appropriate to reflect Sellers’ operations at such time;
provided, however, that Purchaser and Sellers, each acting reasonably, are able
to agree in writing on such revisions prior to expiration of the Back-Up Bid
Option; and
 
28

--------------------------------------------------------------------------------


 
(iii)         such other non-substantive changes as may be reasonably required
under the circumstances and as may be agreed in writing among Purchaser, and
Sellers, each acting reasonably, prior to expiration of the Back-Up Bid Option.
 
Purchaser shall be entitled to seek specific performance to enforce its right to
receive the offer of the Back-Up Bid Option from Sellers in accordance with this
Section 6.8(f) without the necessity of proving actual damages or of posting any
bond.
 
Section 6.9           Tax Matters.
 
Subject to the provisions of Section 11.6, Sellers shall be responsible for all
Taxes (other than ad valorem, property, severance, production and similar Taxes
based upon or measured by the ownership or operation of the Assets or the
production of Hydrocarbons therefrom, which are addressed in Section 1.4)
attributable to any period of time at or prior to the Effective Time, including
income Taxes arising as a result of the gain recognized on the transfer of the
Assets, and Purchaser shall be responsible for all such Taxes attributable to
any period of time after the Effective Time.  Regardless of which Party is
responsible, Sellers shall handle payment to the appropriate Governmental Body
of all Taxes with respect to the Assets which are required to be paid prior to
Closing (and shall file all returns with respect to such Taxes).
 
Section 6.10         [Intentionally Omitted].
 
Section 6.11         Further Assurances.
 
At and after Closing, Sellers and Purchaser agree to take such further actions
and to execute, acknowledge and deliver all such further documents as are
reasonably requested by the other Party for carrying out the purposes of this
Agreement or of any document delivered pursuant to this Agreement.
 
Section 6.12         Recording.
 
As soon as practicable after Closing, Purchaser shall record the Conveyances and
other assignments delivered at Closing in the appropriate counties as well as
with the appropriate governmental agencies and provide Sellers with copies of
all recorded or approved instruments.
 
Section 6.13         Transition Services Agreement.
 
Prior to the Closing, at Purchaser’s option, the Parties shall use their
reasonable efforts to negotiate and enter into a Transition Services Agreement
on terms and conditions mutually acceptable to the Parties providing for
Sellers’ provision to Purchaser of certain services in connection with the
operations, land and accounting related to the Properties, including, among
other terms, reimbursement to Sellers of all direct and indirect costs
associated with providing such services, including all general and
administrative overhead.
 
29

--------------------------------------------------------------------------------


 
Section 6.14         Schedule Updates.
 
Sellers may, from time to time prior to the Closing, by written notice to
Purchaser, supplement or amend any Schedule delivered by Sellers hereunder.  For
purposes of determining whether Purchaser’s conditions set forth in Section
7.2(a) have been fulfilled, Sellers’ Schedules shall be deemed to include only
that information contained therein on the date of this Agreement and shall be
deemed to exclude all information contained in any supplement or amendment
thereto, but if the Closing shall occur, then any matters disclosed to Purchaser
pursuant to any such supplement or amendment after the date of this Agreement
and prior to the Closing shall be deemed incorporated into such Schedules for
purposes of Article 10.
 
Section 6.15         Peregrine Claims.
 
Sellers are currently considering the pursuit of certain claims and causes of
action relating to certain potential breaches of one or more confidentiality
agreements between one or more Sellers and one or more third parties, such
potential claims and causes of action relating to certain oil and gas leases
and/or other Assets located in Maverick County, Texas, and Dimmit County, Texas
(the “Peregrine Claims”).  After the Closing, Purchaser shall promptly pay as
incurred all costs incurred by Sellers in pursuing the Peregrine Claims
(including costs and expenses of legal counsel); provided, however, that either
Sellers, on the one hand, or Purchaser, on the other hand, may upon at least 30
days’ advance written notice to the other terminate such obligations (a
“Termination Notice”), whereupon Purchaser shall pay all such remaining unpaid
costs and expenses incurred in prosecution of the Peregrine Claims and, if such
Termination Notice was given by Sellers, Sellers shall promptly assign, without
recourse, their rights under and in respect of the Peregrine Claims to
Purchaser.  Any recoveries by Sellers in respect of the Peregrine Claims shall
be for the account of Sellers.  If in connection with the Peregrine Claims
Sellers acquire any oil and gas leases and/or other real property interests in
Maverick County, Texas, or Dimmit County, Texas, from the counterparties in such
claims, then Seller shall give Purchaser written notice thereof, whereupon
Purchaser shall have an option, exercisable by written notice to Sellers for a
period of sixty (60) days after Sellers’ notice to Purchaser, to acquire all of
Sellers’ right, title and interest in and to such oil and gas leases and/or
other real property interests in consideration of Purchaser’s payment to Sellers
of cash in an amount equal to one hundred ten percent (110%) of the aggregate
consideration, if any, paid by Sellers for same together with any remaining
unpaid costs and expenses incurred by Seller in pursuing the Peregrine Claims;
provided, however, that if Purchaser shall give a Termination Notice prior to
the date on which Sellers acquire such oil and gas leases and/or other real
property interests then such option shall terminate upon the giving of such
Termination Notice.
 
Section 6.16         Plan of Reorganization.
 
Sellers shall use reasonable efforts to file a plan of reorganization on or
before November 25, 2009, seeking approval of this Agreement.
 
30

--------------------------------------------------------------------------------


 
ARTICLE 7
CONDITIONS TO CLOSING
 
Section 7.1           Conditions of Sellers to Closing.
 
The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject, at the option of Sellers, to the satisfaction on or prior
to Closing of each of the following conditions:
 
(a)       Representations.   The representations and warranties of Purchaser set
forth in Article 5 shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date;
 
(b)       Performance.  Purchaser shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on the Closing Date;
 
(c)       Bankruptcy Court Approval. The Bankruptcy Court shall have issued a
Final Order confirming Sellers’ Plan of Reorganization in a form reasonably
acceptable to the Sellers.
 
(d)       Pending Litigation.  On the Closing Date, no suit, action or other
proceeding by a third-party (including any Governmental Body) seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or seeking substantial damages in connection
therewith, shall be pending before any Governmental Body;
 
(e)       Deliveries.  Purchaser shall have delivered to Sellers duly executed
counterparts of the Conveyances and the other documents and certificates to be
delivered by Purchaser under Section 8.3;
 
(f)        Environmental and Title Defects.  The aggregate sum of all Title
Defect Amounts for Title Defects properly reported under Section 3.1, plus the
Allocated Value for any Asset for which any applicable preferential purchase
right has not been waived or consent has not been obtained, plus all
Environmental Defect Amounts for Environmental Defects properly reported under
Section 3.4 shall not be more than ten percent (10%) of the unadjusted Purchase
Price;
 
(g)       Payment.  Purchaser shall have paid the Closing Payment; and
 
(h)       Plan.    All conditions precedent to the occurrence of the
effectiveness of the Plan shall have been satisfied or waived in writing in
accordance with the Plan.
 
31

--------------------------------------------------------------------------------


 
Section 7.2           Conditions of Purchaser to Closing.
 
The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:
 
(a)       Representations.  The representations and warranties of Sellers set
forth in Article 4 shall be true and correct as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (other
than representations and warranties that refer to a specified date which need
only be true and correct on and as of such specified date), except for such
breaches, if any, as would not have a Material Adverse Effect;
 
(b)       Performance.  Sellers shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on the Closing Date;
 
(c)       Bankruptcy Court Approval. The Bankruptcy Court shall have issued a
Final Order confirming Sellers’ Plan of Reorganization in a form reasonably
acceptable to Purchaser;
 
(d)       Pending Litigation.  On the Closing Date, no suit, action or other
proceeding by a third-party (including any Governmental Body) seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or seeking substantial damages in connection
therewith, shall be pending before any Governmental Body;
 
(e)       Deliveries.  Sellers shall have delivered to Purchaser duly executed
counterparts of the Conveyances and the other documents and certificates to be
delivered by Sellers under Section 8.2;
 
(f)        Environmental and Title Defects.  The aggregate sum of all Title
Defect Amounts for Title Defects properly reported under Section 3.1, plus the
Allocated Value for any Asset for which any applicable preferential purchase
right has not been waived or consent has not been obtained, plus all
Environmental Defect Amounts for Environmental Defects properly reported under
Section 3.4 shall not be more than ten percent (10%) of the unadjusted Purchase
Price;
 
(g)       Plan.   All conditions precedent to the occurrence of the
effectiveness of the Plan shall have been satisfied or waived in writing in
accordance with the Plan; and
 
(h)       Assignment of Contractual Prospects.  Purchaser shall receive an
assignment of each of the Material Contracts covering the Contractual Prospects
in form and substance reasonably satisfactory to Purchaser.
 
32

--------------------------------------------------------------------------------


 
ARTICLE 8
CLOSING
 
Section 8.1           Time and Place of Closing.
 
(a)       Consummation of the purchase and sale transaction as contemplated by
this Agreement (the “Closing”), shall be governed by the Sale Order and any
other applicable orders entered by the Bankruptcy Court.
 
(b)       Unless otherwise agreed to in writing by Purchaser and Sellers,
Closing shall take place at the offices of Sellers, located at 777 Sonterra
Blvd., Suite 350, San Antonio, Texas 78258, at 10:00 a.m., local time, on
January 29, 2010, or if all conditions in Article 7 to be satisfied prior to
Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived, subject to the rights of the Parties
under Article 9.
 
(c)       The date on which the Closing occurs is herein referred to as the
“Closing Date.”
 
Section 8.2           Obligations of Sellers at Closing.
 
At the Closing, upon the terms and subject to the conditions of this Agreement,
and subject to the simultaneous performance by Purchaser of its obligations
pursuant to Section 8.3, Sellers shall deliver or cause to be delivered to
Purchaser, among other things, the following:
 
(a)       Conveyances of the Assets, in sufficient duplicate originals to allow
recording in all appropriate jurisdictions and offices, duly executed and
acknowledged by Sellers;
 
(b)       assignments, on appropriate forms, of state and of federal leases
comprising portions of the Assets, where applicable, duly executed and
acknowledged by Sellers;
 
(c)       letters-in-lieu of transfer orders covering the Assets;
 
(d)       a certificate duly executed by an authorized officer of each Seller,
dated as of Closing, certifying on behalf of such Seller that the conditions set
forth in Sections 7.2(a) and 7.2(b) have been fulfilled;
 
(e)       a certificate duly executed by the secretary or any assistant
secretary of each Seller, dated as of the Closing, (i) attaching and certifying
on behalf of such Seller complete and correct copies of (A) the Organizational
Documents of such Seller, each as in effect as of the Closing, (B) the
resolutions of the Board of Directors of such Seller authorizing the execution,
delivery, and performance by such Seller of this Agreement and the transactions
contemplated hereby, and (C) any required approval by the stockholders of such
Seller of this Agreement and the transactions contemplated hereby and
(ii) certifying on behalf of such Seller the incumbency of each officer of
Sellers executing this Agreement or any document delivered in connection with
the Closing;
 
33

--------------------------------------------------------------------------------


 
(f)        an executed statement described in Treasury Regulation
§ 1.1445-2(b)(2) certifying that no Seller is not a foreign person within the
meaning of the Code; and
 
(g)       executed change-of-operator forms for each Lease and Land, Unit or
Well operated by any Seller that Purchaser intends to operate after Closing,
which Sellers shall file; provided, however, that if the operator of a Lease and
Land, Unit or Well must be elected or designated after Closing, the applicable
instruments will be not be filed until after the election or designation, as
applicable, and the Purchaser provides Sellers with notice of such election or
designation.
 
Section 8.3           Obligations of Purchaser at Closing.
 
At the Closing, upon the terms and subject to the conditions of this Agreement,
and subject to the simultaneous performance by each Seller of its obligations
pursuant to Section 8.2, Purchaser shall deliver or cause to be delivered to
Sellers, among other things, the following:
 
(a)       a wire transfer of the Closing Payment in same-day funds;
 
(b)       Conveyances of the Assets, duly executed by Purchaser;
 
(c)       letters-in-lieu of transfer orders covering the Assets, duly executed
by Purchaser and such change of operator forms as may be required to reflect the
change of operatorship with respect to the Properties duly executed by
Purchaser;
 
(d)       a certificate by an authorized corporate officer of Purchaser, dated
as of Closing, certifying on behalf of Purchaser that  the conditions set forth
in Sections 7.1(a) and 7.1(b) have been fulfilled; and
 
(e)       a certificate duly executed by the secretary or any assistant
secretary of Purchaser, dated as of the Closing, (i) attaching, and certifying
on behalf of Purchaser as complete and correct, copies of the Purchaser’s
Organizational Documents, each as in effect as of the Closing, and (ii)
certifying on behalf of Purchaser: (A) that the Board of Directors of Purchaser
has authorized the execution, delivery and performance by Purchaser of this
Agreement and the transactions contemplated hereby, (B) that no approvals are
required by the stockholders of Purchaser with respect to this Agreement and the
transactions contemplated hereby, and (C) the incumbency of each officer of
Purchaser executing this Agreement or any document delivered in connection with
the Closing.
 
Section 8.4           Closing Payment and Post-Closing Purchase Price
Adjustments.
 
(a)       Not later than five (5) Business Days prior to the Closing Date,
Sellers shall prepare and deliver to Purchaser, using and based upon the best
information available to Sellers, a preliminary settlement statement estimating
the adjusted Purchase Price after giving effect to all Purchase Price
adjustments set forth in Section 2.3.  The estimate delivered in accordance with
this Section 8.4(a) shall constitute the dollar amount to be paid by Purchaser
to Sellers at the Closing (the “Closing Payment”).
 
34

--------------------------------------------------------------------------------


 
(b)       As soon as reasonably practicable after the Closing but not later than
the 90th day following the Closing Date, Sellers shall prepare and deliver to
Purchaser a statement setting forth the final calculation of the adjusted
Purchase Price and showing the calculation of each adjustment, based, to the
extent possible on actual credits, charges, receipts and other items before and
after the Effective Time.  Sellers shall at Purchaser's request supply
reasonable documentation available to support any credit, charge, receipt or
other item.  As soon as reasonably practicable but not later than the 30th day
following receipt of Sellers’ statement hereunder, Purchaser shall deliver to
Sellers a written report containing any changes that Purchaser proposes be made
to such Statement.  The Parties shall undertake to agree on the final statement
of the adjusted Purchase Price no later than 120 days after the Closing
Date.  In the event that the Parties cannot reach agreement within such period
of time, either Party may refer the remaining matters in dispute to the
Bankruptcy Court.  Upon final determination by the Bankruptcy Court (x)
Purchaser shall pay to Sellers the amount by which the adjusted Purchase Price
exceeds the Closing Payment or (y) Sellers shall pay to Purchaser the amount by
which the Closing Payment exceeds the adjusted Purchase Price, as applicable.
Any post-closing payment pursuant to this Section 8.4 shall bear interest from
the Effective Time to the date of payment at the Agreed Interest Rate.
 
(c)       All payments made or to be made under this Agreement to Sellers as may
be specified by Sellers in writing; provided, however, that $1,100,000 of the
Closing Payment shall be deposited with the Escrow Agent to be held pursuant to
the Escrow Agreement until both Royalty Appeals are either dismissed or resolved
through the entry of a Final Order, after which time such $1,100,000  amount
shall be paid over by the Escrow Agent to Sellers with interest.  “Royalty
Appeals” shall mean the appeals styled Weatherford International v. TXCO
Resources Inc., Case No. 5:09-cv-00569-FB, which is currently pending in the
United States District Court for the Western District of Texas and the appeal
styled, Halliburton Energy Services, Inc. et al v. TXCO Resources Inc. et al,
Case No. 5:09-cv-00580-FB, which is currently pending in the United States
District Court for the Western District of Texas, both of which involve the
Bankruptcy Courts entry of the Order on Motion for Authority to Pay or Honor
Prepetition Royalty Obligations and Other Obligations under Oil & Gas Leases,
whereby the Bankruptcy Court approved the Seller’s request to pay all
prepetition royalty obligations in the ordinary course of their business. All
payments made or to be made hereunder to Purchaser shall be by electronic
transfer of immediately available funds to a bank and account specified by
Purchaser in writing to Sellers.
 
Section 8.5       Further Assurances.
 
At the Closing and thereafter as may be necessary, each Seller and Purchaser
shall execute and deliver such other instruments and documents and take such
other actions as may be reasonably necessary to evidence and effectuate the
transactions contemplated by this Agreement.
 
35

--------------------------------------------------------------------------------


 
ARTICLE 9
TERMINATION AND AMENDMENT
 
Section 9.1           Termination.
 
This Agreement may be terminated at any time prior to Closing by:
 
(a)       the mutual prior written consent of the Sellers and Purchaser;
 
(b)       either Sellers or Purchaser pursuant to Section 3.3;
 
(c)       Purchaser after November 18, 2009, if the Bankruptcy Court has not
approved the Newfield Bid Protection Order as of the date Purchaser gives notice
of such termination;
 
(d)       either Sellers or Purchaser if the aggregate sum of all Title Defect
Amounts for Title Defects properly reported under Section 3.1, plus the
Allocated Value for any Asset for which any applicable preferential purchase
right has not been waived or consent has not been obtained, plus all
Environmental Defect Amounts for Environmental Defects properly reported under
Section 3.4 exceeds ten percent (10%) of the unadjusted Purchase Price;
 
(e)       Purchaser on or after January 14, 2010, if Sellers have not, as of the
time Purchaser gives notice of such termination, notified Purchaser that Sellers
do not intend to pursue a Superior Proposal or Alternative Plan;
 
(f)        Purchaser if the Bankruptcy Court does not enter the Sale Order in
form reasonably acceptable to the parties on or before January 31, 2010;
 
(g)       Purchaser or Sellers if the Bankruptcy Court approves (ii) a Superior
Proposal between Sellers and a Person other than Purchaser or any of its
Affiliates or (ii) an Alternative Plan approved by the Board of Directors of
Sellers and supported by Sellers;
 
(h)       Purchaser, if the Sale Order is not a Final Order by February 15,
2010; or
 
(i)        either Purchaser or any Seller, if Closing has not occurred on or
before February 28, 2010,
 
provided, however, that no Party shall be entitled to terminate this Agreement
under this Section 9.1 if the Closing has failed to occur because such Party
negligently or willfully failed to perform or observe in any material respect
its covenants and agreements hereunder.  This Agreement shall be deemed
terminated upon consummation of any Superior Proposal or Alternative Plan.
 
36

--------------------------------------------------------------------------------


 
Section 9.2           Effect of Termination.
 
(a)       If this Agreement is terminated pursuant to Section 9.1, this
Agreement shall become void and of no further force or effect (except for the
provisions of Sections 6.4, 6.6, 9.2(b), 11.6, 11.9, 11.17 and 11.18 and of the
Confidentiality Agreement which shall continue in full force and effect) and
Sellers shall be free immediately to enjoy all rights of ownership of the Assets
and to sell, transfer, encumber or otherwise dispose of the Assets to any party
without any restriction under this Agreement.  Notwithstanding anything to the
contrary in this Agreement, the termination of this Agreement under
Section 9.1(h) shall not relieve any Party from liability for any willful or
negligent failure to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to Closing. In the event this Agreement terminates under
Section 9.1(h) and any Party has willfully or negligently failed to perform or
observe in any material respect any of its agreements or covenants contained
herein which are to be performed at or prior to Closing, then the other Party
shall be entitled to all remedies available at law or in equity and shall be
entitled to recover court costs and attorneys' fees in addition to any other
relief to which such Party maybe entitled; provided, however, if Purchaser fails
to close and such failure constitutes a breach of this Agreement, Sellers’ sole
remedy and recourse shall be the retention of the Deposit as liquidated damages,
and in this regard, the Parties agree that in such event Sellers’ damages are
uncertain and speculative and the amount of the Deposit is calculated by
reference to Sellers’ anticipated damages and not established as a penalty.
 
(b)       In the event of termination of this Agreement by either or both of the
parties pursuant to Section 9.1, this Agreement shall terminate and the
transactions contemplated hereby shall be abandoned, without further action by
any of the parties hereto.  If, following the entry of the Newfield Bid
Protection Order by the Bankruptcy Court, this Agreement is deemed terminated
pursuant to (i) Section 9.1 due to the Bankruptcy Court’s approval of a Superior
Proposal and such Superior Proposal is consummated between Sellers and a Person
other than Purchaser or any of its Affiliates or (ii) Section 9.1 due to the
Bankruptcy Court’s approval of an Alternative Plan approved by the Board of
Directors of Sellers and supported by Sellers and such Alternative Plan is
consummated, then Sellers shall pay to Purchaser as soon as practicable (but no
later than three (3) Business Days) following the consummation of such Superior
Proposal or Alternative Plan, as applicable, a fee in the amount of 3% of the
unadjusted Purchase Price and reimbursement for actual and documented expenses
of Purchaser not to exceed $500,000.00.  For the avoidance of doubt, such
amounts will not be payable to Purchaser if Purchaser terminates this Agreement
pursuant to Sections 9.1(b), 9.1(c), 9.1(d), 9.1(e), 9.1(f), 9.1(h) or 9.1(i),
but in any event such amounts shall be payable only upon consummation of a
Superior Proposal or Alternative Plan (notwithstanding any termination pursuant
to Section 9.1(g)).  Such payment shall be made by wire transfer of immediately
available funds to an account designated by Purchaser.  Purchaser’s claim in
connection with the amounts due hereunder shall constitute a first priority
administrative expense claim under section 507(a)(1) of the Bankruptcy Code.
 
37

--------------------------------------------------------------------------------


 
ARTICLE 10
INDEMNIFICATION; LIMITATIONS
 
Section 10.1         Indemnification.
 
(a)       From and after Closing, Purchaser shall indemnify, defend and hold
harmless Sellers from and against all Damages incurred or suffered by Seller:
 
(i)           caused by or arising out of or resulting from the ownership, use
or operation of the Assets at any time to the extent such Damages are related
solely to Environmental Conditions of the Assets designated on Sellers’
Identified Environmental Conditions and any Environmental Defects asserted by
Purchaser under Section 3.4, and as to any other Damages at any time after the
Effective Time, including the Assumed Obligations,
 
(ii)          caused by or arising out of or resulting from Purchaser's breach
of any of Purchaser's covenants or agreements contained in Article 6, or
 
(iii)         caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 5 of this
Agreement or in the certificate delivered by Purchaser at Closing pursuant to
Section 8.3(d),
 
even if such Damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent but not gross negligence or willful misconduct),
strict liability or other legal fault of any Indemnified Person, but excepting
in each case Damages against which Sellers would be required to indemnify
Purchaser under Section 10.1(b) at the time the claim notice is presented by
Purchaser.
 
(b)       For a period of one hundred eighty (180) days after Closing, Sellers
shall indemnify, defend and hold harmless Purchaser against and from all Damages
incurred or suffered by Purchaser:
 
(i)           caused by or arising out of or resulting from the ownership, use
or operation of the Assets before the Effective Time, including the Retained
Obligations,
 
(ii)          caused by or arising out of or resulting from Sellers’ breach of
any of Sellers’ covenants or agreements contained in Article 6, or
 
(iii)         caused by or arising out of or resulting from any breach of any
representation or warranty made by Sellers contained in Article 4 of this
Agreement (other than Sellers’ representations under Sections 4.7 and 4.12 with
respect to Environmental Condition of the Assets), or in the certificate
delivered by Sellers at Closing pursuant to Section 8.2(d); provided, however,
that Purchaser shall be deemed to have waived in full any breach of any Seller’s
representations and warranties contained in Article 4 of which any Purchaser has
Knowledge at the date of this Agreement or, if the Closing occurs, at the
Closing and Purchaser hereby waives any right to indemnification under this
Article 10 with respect to any such breaches;
 
38

--------------------------------------------------------------------------------


 
even if such Damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent but not gross negligence or willful misconduct),
strict liability or other legal fault of any Indemnified Person.
 
(c)       Notwithstanding anything to the contrary contained in this Agreement,
this Section 10.1 contains the Parties' exclusive remedy against each other
after the Closing with respect to breaches of the representations, warranties,
covenants and agreements of the Parties contained in this Agreement and the
certificate delivered by each Party at Closing pursuant to Sections 8.2(d) or
83(d), as applicable.  Except for the remedies contained in this Section 10.1
and Article 3, effective as of the Closing, Sellers and Purchaser each release,
remise and forever discharge the other and its Affiliates and all such Parties'
stockholders, officers, directors, employees, agents, advisors and
representatives from any and all suits, legal or administrative proceedings,
claims, demands, damages, losses, costs, liabilities, interest, or causes of
action whatsoever, in law or in equity, known or unknown, which such Parties
might now or subsequently may have, based on, relating to or arising out of this
Agreement, Sellers’ ownership, use or operation of the Assets, or the condition,
quality, status or nature of the Assets, including, without limitation, rights
to contribution under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or any other Environmental Law, breaches
of statutory or implied warranties, nuisance or other tort actions, rights to
punitive damages and common law rights of contribution, rights under agreements
between Sellers and any Persons who are Affiliates of Sellers, and rights under
insurance maintained by Sellers or any Person who is an Affiliate of Sellers,
even if caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any released Person,
excluding, however, any existing contractual rights between (i) Purchaser or any
of Purchaser's Affiliates and (ii) Sellers or any of Sellers’ Affiliates under
contracts between them relating to the Assets.
 
(d)       Claims for Property Costs shall be exclusively handled pursuant to the
Purchase Price adjustments in Section 2.3, and pursuant to Section 11.2, and
shall not be subject to indemnification under this Section 10.1.
 
(e)       “Damages”, for purposes of this Article 10, shall mean the amount of
any actual liability, loss, cost, expense, claim, award or judgment incurred or
suffered by any Indemnified Person arising out of or resulting from the
indemnified matter, whether attributable to personal injury or death, property
damage, contract claims, torts, or otherwise, including reasonable fees and
expenses of attorneys, consultants, accountants or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity; provided, however, that Purchaser and Sellers shall not be
entitled to indemnification under this Section 10.1 for, and “Damages” shall not
include, (i) loss of profits or other consequential damages suffered by the
Party claiming indemnification, or any punitive damages, (ii) any liability,
loss, cost, expense, claim, award or judgment that does not individually exceed
one hundred thousand dollars ($100,000), except that such limitation shall not
apply with respect to any failure on the part of Purchaser to satisfy any
liability or obligation assumed pursuant hereto, and (iii) any liability, loss,
cost, expense, claim, award or judgment to the extent resulting from or
increased by the actions or omissions of any Indemnified Person after the
Closing Date.
 
39

--------------------------------------------------------------------------------


 
(f)        The indemnity of each Party provided in this Section 10.1 shall be
for the benefit of and extend to such Party's present and former Affiliates, and
its and their directors, officers, employees, and agents.  Any claim for
indemnity under this Section 10.1 by any such Affiliate, director, officer,
employee, or agent must be brought and administered by the applicable Party to
this Agreement.  No Indemnified Person other than Sellers and Purchaser shall
have any rights against either Sellers or Purchaser under the terms of this
Section 10.1 except as may be exercised on its behalf by Purchaser or Sellers,
as applicable, pursuant to this Section 10.1(f).  Sellers and Purchaser may
elect to exercise or not exercise indemnification rights under this
Section 10.1(f) on behalf of the other parties affiliated with it in its sole
discretion and shall have no liability to any such other Indemnified Party for
any action or inaction under this Section 10.1(f).
 
(g)       Purchaser shall not conduct (or have conducted on its behalf) any
material remediation operations with respect to any claimed Damages relating to
a breach of Sellers’ representation or warranty regarding compliance with
Environmental Laws or any Claim relating to the subject matter of such
representation or warranty without first giving Sellers notice of the
remediation with reasonable detail at least 30 days prior thereto (or such
shorter period of time as shall be required by any Governmental
Authority).  Sellers shall have the option (in its sole discretion) to conduct
(or have conducted on its behalf) such remediation operations.  If Sellers shall
not have notified Purchaser of its agreement to conduct such remediation
operations within such specified period, then Purchaser may conduct (or have
conducted on its behalf) such operations.  Purchaser and Sellers agree that any
remediation activities undertaken with respect to the Assets, whether conducted
by Purchaser or Sellers, shall be reasonable in extent and cost effective and
shall not be designed or implemented in such a manner as to exceed what is
required to cause a condition to be brought into compliance with Environmental
Laws.  All remediation activities conducted by Sellers under this Agreement
shall be conducted to the extent reasonably possible so as not to interfere
substantially with Purchaser's operation of the Assets.
 
Section 10.2         Indemnification Actions.
 
All claims for indemnification under Section 10.1 shall be asserted and resolved
as follows:
 
(a)       For purposes of this Article 10, the term “Indemnifying Person” when
used in connection with particular Damages shall mean the Person or Persons
having an obligation to indemnify another Person or Persons with respect to such
Damages pursuant to this Article 10, and the term “Indemnified Person” when used
in connection with particular Damages shall mean the Person or Persons having
the right to be indemnified with respect to such Damages by another Person or
Persons pursuant to this Article 10.
 
40

--------------------------------------------------------------------------------




 (b)     To make claim for indemnification under Section 10.1, an Indemnified
Person shall notify the Indemnifying Person of its claim under this
Section 10.2, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”).  In the event that the claim for
indemnification is based upon a claim by a third party against the Indemnified
Person (a “Claim”), the Indemnified Person shall provide its Claim Notice
promptly after the Indemnified Person has actual knowledge of the Claim and
shall enclose a copy of all papers (if any) served with respect to the Claim;
provided that the failure of any Indemnified Person to give notice of a Claim as
provided in this Section 10.2 shall not relieve the Indemnifying Person of its
obligations under Section 10.1 except to the extent such failure results in
insufficient time being available to permit the Indemnifying Person to
effectively defend against the Claim or otherwise prejudices the Indemnifying
Person's ability to defend against the Claim.  In the event that the claim for
indemnification is based upon an inaccuracy or breach of a representation,
warranty, covenant or agreement, the Claim Notice shall specify the
representation, warranty, covenant or agreement which was inaccurate or
breached.
 
(c)       If the Indemnifying Person admits its obligation to indemnify the
Indemnified Person, it shall have the right and obligation to diligently defend,
at its sole cost and expense, the Claim.  The Indemnifying Person shall have
full control of such defense and proceedings, including any compromise or
settlement thereof.  If requested by the Indemnifying Person, the Indemnified
Person agrees to cooperate in contesting any Claim which the Indemnifying Person
elects to contest (provided, however, that the Indemnified Person shall not be
required to bring any counterclaim or cross-complaint against any Person).  The
Indemnified Person may at its own expense participate in, but not control, any
defense or settlement of any Claim controlled by the Indemnifying Person
pursuant to this Section 10.2(d).  An Indemnifying Person shall not, without the
written consent of the Indemnified Person, settle any Claim or consent to the
entry of any judgment with respect thereto which (i) does not result in a final
resolution of the Indemnified Person's liability with respect to the Claim
(including, in the case of a settlement, an unconditional written release of the
Indemnified Person) or (ii) may materially and adversely affect the Indemnified
Person (other than as a result of money damages covered by the indemnity).
 
41

--------------------------------------------------------------------------------


 
(d)       If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Claim, then the
Indemnified Person shall have the right to defend against the Claim (at the sole
cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder), with counsel of the Indemnified Person's
choosing, subject to the right of the Indemnifying Person to admit its
obligation and assume the defense of the Claim at any time prior to settlement
or final determination thereof.  If the Indemnifying Person has not yet admitted
its obligation to provide indemnification with respect to a Claim, the
Indemnified Person shall send written notice to the Indemnifying Person of any
proposed settlement and the Indemnifying Person shall have the option for 10
days following receipt of such notice to (i) admit in writing its obligation to
provide indemnification with respect to the Claim and (ii) if its obligation is
so admitted, reject, in its reasonable judgment, the proposed settlement.  If
the Indemnified Person settles any Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation in
writing and assumed the defense of the Claim, the Indemnified Person shall be
deemed to have waived any right to indemnity therefor.
 
Section 10.3        Limitation on Actions.Notwithstanding the remaining
provisions hereof, the provisions of this Article 10 are subject to the
following:
 
(a)      The representations and warranties of the Parties set forth in this
Agreement or any certificate or other instrument delivered pursuant hereto, as
well as the covenants and agreements set forth herein or therein that are
contemplated to be performed prior to the Closing, shall survive the Closing for
a period of one hundred eighty (180) days after the Closing (unless a shorter
period is expressly provided within the applicable section).  The covenants and
agreements set forth herein or therein that are contemplated to be performed
after the Closing, shall survive the Closing without time limit except as may
otherwise be expressly provided herein or therein.  Representations, warranties,
covenants and agreements shall be of no further force and effect after the date
of their expiration, provided that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or agreement prior to its expiration date.
 
(b)     The indemnities in Sections 10.1(a)(ii), 10.1(a)(iii) and 10.1(b) shall
terminate as of the date that is one hundred eighty (180) days after the
Closing, except in each case as to matters for which a specific written claim
for indemnity has been delivered to the Indemnifying Person on or before such
termination date.  The indemnities in Section 10.1(a)(i) shall continue without
time limit.
 
(c)     Sellers shall not have any liability for any indemnification under
Section 10.1 until and unless the aggregate amount of the liability for all
Damages for which claim notices are delivered by such Party exceeds Two Million
Five Hundred Thousand Dollars ($2,500,000) (the “Indemnity Deductible”), and
then only to the extent such damages exceed the Indemnity Deductible.  The
adjustments to the Purchase Price under Section 2.3, any further adjustments
with respect to production, income, proceeds, receipts and credits under
Section 11.1, any further adjustments with respect to Property Costs under
Section 11.2 and any payments in respect of any of the preceding shall not be
limited by this Section 10.3(c).
 
(d)     The maximum aggregate amount for which Sellers may be liable for
indemnification under Section 10.1 shall be limited to Two Million Dollars
($2,000,000).
 
42

--------------------------------------------------------------------------------


 
(e)     The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article 10 shall be reduced by the amount of insurance
proceeds realized by the Indemnified Person or its Affiliates with respect to
such Damages (net of any collection costs, and excluding the proceeds of any
insurance policy issued or underwritten by the Indemnified Person or its
Affiliates).
 
(f)      In no event shall the Purchaser have any obligation hereunder to
indemnify any Seller who does not actually convey any portion of the Assets to
Purchaser under this Agreement or otherwise have any direct or indirect interest
in any portion of the Assets.  Likewise, no Seller who does not actually convey
any portion of the Assets to Purchaser under this Agreement or otherwise have
any direct or indirect interest in any portion of the Assets shall have any
obligation hereunder to indemnify the Purchaser.  Upon the request of any Party
hereto, the Parties agree to enter into any amendment to this Agreement
reasonably necessary to remove any Seller who does not actually convey any
portion of the Assets to Purchaser under this Agreement or otherwise have any
direct or indirect interest in any portion of the Assets as a Party to this
Agreement.
 
ARTICLE 11
MISCELLANEOUS
 
Section 11.1   Receipts.
 
Except as otherwise provided in this Agreement, any production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and any other income, proceeds, receipts and credits attributable to the Assets
which are not reflected in the adjustments to the Purchase Price following the
final adjustment pursuant to Section 8.4(b) shall be treated as
follows:  (a) all production of Hydrocarbons from or attributable to the Assets
(and all products and proceeds attributable thereto) and all other income,
proceeds, receipts and credits earned with respect to the Assets to which
Purchaser is entitled under Section 1.4 shall be the sole property and
entitlement of Purchaser, and, to the extent received by Sellers, Sellers shall
fully disclose, account for and remit the same promptly to Purchaser, and
(b) all production of Hydrocarbons from or attributable to the Assets (and all
products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Sellers are
entitled under Section 1.4 shall be the sole property and entitlement of Sellers
and, to the extent received by Purchaser, Purchaser shall fully disclose,
account for and remit the same promptly to Sellers.
 
Section 11.2  Expenses.
 
Except as otherwise provided in this Agreement, any Property Costs which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 8.4(b) shall be treated as follows: (a) all
Property Costs for which Sellers are responsible under Section 1.4 shall be the
sole obligation of Sellers and Sellers shall promptly pay, or if paid by
Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from and
against same; and (b) all Property Costs for which Purchaser is responsible
under Section 1.4 shall be the sole obligation of Purchaser and Purchaser shall
promptly pay, or if paid by Sellers, promptly reimburse Sellers for and hold
Sellers harmless from and against same.  Sellers are entitled to resolve all
joint interest audits and other audits of Property Costs covering periods for
which Sellers are in whole or in part responsible, provided that Sellers shall
not agree to any adjustments to previously assessed costs for which Purchaser is
liable without the prior written consent of Purchaser, such consent not to be
unreasonably withheld.  Sellers shall provide Purchaser with a copy of all
applicable audit reports and written audit agreements received by Sellers and
relating to periods for which Purchaser is partially responsible.
 
43

--------------------------------------------------------------------------------


 
Section 11.3   Counterparts.
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.
 
Section 11.4   Notice.
 
All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:
 
  If to Seller:


  TXCO Resources Inc.
  777 W. Sonterra Blvd., Suite 350
  San Antonio, Texas 78258
  Attn:  James E. Sigmon, Chairman of the Board and CEO
  Facsimile: (210) 496-3232


  With a copy to:


  TXCO Resources Inc.
  777 W. Sonterra Blvd., Suite 350
  San Antonio, Texas 78258
  Attn:  M. Frank Russell, General Counsel
  Facsimile: (210) 496-3232


  If to Purchaser:


  Newfield Exploration Company
  363 N. Sam Houston Pkwy. E., Suite 2020
  Houston, Texas 77060
  Attn: W. Mark Blumenshine,
  Vice President – Land
  Facsimile:  (281) 405-4242


44

--------------------------------------------------------------------------------


 
  With a copy to:


  Newfield Exploration Company
  363 N. Sam Houston Pkwy. E., Suite 2020
  Houston, Texas 77060
  Attn:  Darrell R. Jones
  Legal Counsel
  Facsimile: (281) 405-4228


Either Party may change its address for notice by notice to the other in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
 
Section 11.5   Sales or Use Tax, Recording Fees and Similar Taxes and Fees.
 
Purchaser shall bear any sales, use, excise, real property transfer or gain,
gross receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby.  If such transfers or transactions are exempt from any such
taxes or fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser will timely furnish to Sellers such certificate or
evidence.
 
Section 11.6   Expenses.
 
All expenses incurred by Sellers in connection with or related to the
authorization, preparation or execution of this Agreement, the conveyances
delivered hereunder and the Exhibits and Schedules hereto and thereto, and all
other matters related to the Closing, including all fees and expenses of
counsel, accountants and financial advisers employed by Sellers, shall be borne
solely and entirely by Sellers, and all such expenses incurred by Purchaser
shall be borne solely and entirely by Purchaser.
 
Section 11.7   Change of Name.
 
As promptly as practicable, but in any case within thirty (30) days after the
Closing Date, Purchaser shall eliminate, at Purchaser’s cost, the names of “TXCO
Resources Inc.”, or any Affiliates of Sellers and any variants thereof from the
Assets acquired pursuant to this Agreement, including the removal of any signs
on the Assets that include such names, and except with respect to such grace
period for eliminating existing usage, shall have no right to use any logos,
trademarks or trade names belonging to Sellers or any of their Affiliates.
 
Section 11.8   Replacement of Bonds, Letters of Credit and Guarantees.
 
The Parties understand that none of the bonds, letters of credit and guarantees,
if any, posted by Sellers with Governmental Bodies and relating to the Assets
will be transferred to Purchaser.  Promptly following Closing, Purchaser shall
obtain, or cause to be obtained in the name of Purchaser, replacements for such
bonds, letters of credit and guarantees, to the extent such replacements are
necessary to permit the cancellation of the bonds, letters of credit and
guarantees posted by Sellers or to consummate the transactions contemplated by
this Agreement.
 
45

--------------------------------------------------------------------------------


 
Section 11.9   Governing Law; Submission to Jurisdiction.
 
This Agreement and the legal relations between the Parties shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws otherwise applicable to such determinations
except that the conveyances delivered hereunder shall be governed by the laws of
the state in which the transferred Assets are located.  To the extent the
Bankruptcy Court does not have jurisdiction over any controversy arising
hereunder, each Party submits to the exclusive jurisdiction of the state and
federal courts located in Bexar County of the State of Texas for purposes of
resolving any dispute, claim or controversy arising out of, in relation to or in
connection with this Agreement.
 
Section 11.10  Captions.
 
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
Section 11.11  Waivers.
 
Any failure by any Party or Parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived by the
Party or Parties to whom such compliance is owed by an instrument signed by such
Party or Parties and expressly identified as a waiver, but not in any other
manner.  No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
Section 11.12  Assignment.
 
No party hereto shall assign all or any part of this Agreement, nor shall any
party assign or delegate any of its rights or duties hereunder, without the
prior written consent of the other parties.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.
 
Section 11.13  Entire Agreement.
 
The Confidentiality Agreement, this Agreement and the documents to be executed
hereunder and the Exhibits and Schedules attached hereto constitute the entire
agreement between the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
 
46

--------------------------------------------------------------------------------


 
Section 11.14  Amendment.
 
This Agreement may be amended or modified only by an agreement in writing
executed by all Parties and expressly identified as an amendment or
modification.
 
Section 11.15  No Third Party Beneficiaries.
 
Nothing in this Agreement shall entitle any Person other than Purchaser and
Sellers to any claims, cause of action, remedy or right of any kind, except the
rights expressly provided to the Persons described in Section 10.1(f).
 
Section 11.16  References.
 
In this Agreement:
 
(a)         References to any gender includes a reference to all other genders;
 
(b)         References to the singular includes the plural, and vice versa;
 
(c)         Reference to any Article or Section means an Article or Section of
this Agreement;
 
(d)         Reference to any Exhibit or Schedule means an Exhibit or Schedule to
this Agreement, all of which are incorporated into and made a part of this
Agreement;
 
(e)         Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
 
(f)         “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
 
Section 11.17  Construction.
 
Purchaser is a Party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent purchaser would deem appropriate under
the circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability.  Each of Sellers and Purchaser has had
the opportunity to exercise business discretion in relation to the negotiation
of the details of the transaction contemplated hereby.  This Agreement is the
result of arm's-length negotiations from equal bargaining positions.
 
Section 11.18  Limitation on Damages.
 
Notwithstanding anything to the contrary contained herein, none of Purchaser,
Sellers or any of their respective Affiliates shall be entitled to punitive
damages in connection with this Agreement and the transactions contemplated
hereby and Purchaser and Sellers, for itself and on behalf of its Affiliates,
hereby expressly waives any right to punitive damages in connection with this
Agreement and the transactions contemplated hereby.
 
47

--------------------------------------------------------------------------------


 
ARTICLE 12
DEFINITIONS
 
“Acquisition Proposal” means any proposal or offer for a merger,
recapitalization, share exchange, debt-for-equity exchange, distribution of
securities for the benefit of stakeholders of Sellers, consolidation or similar
transaction involving a sale or purchase (directly or through a proposed
investment in equity securities, debt securities or claims of creditors) of all
or substantially all of the Purchased Assets or all or substantially all of the
Equity Securities of Sellers, other than the transactions contemplated by the
terms of this Agreement.  For the avoidance of doubt, an Acquisition Proposal
does not include a proposal or offer for an Alternative Plan.
 
“Adjustment Period” has the meaning set forth in Section 2.3(a).
 
“AFE Advance” has the meaning set forth in Section 6.5(b).
 
“Affiliate” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management and policies of a Person through ownership of voting shares or other
equity rights, pursuant to a written agreement, or otherwise.
 
“Agreed Interest Rate” shall be three percent (3%) per annum.
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Allocated Value” has the meaning set forth in Section 2.4.
 
“Alternative Plan” means a plan of reorganization covering a transaction other
than with Purchaser or any of its Affiliates which the Board of Directors of
Sellers determine (after consultation with their legal and financial advisors
and the Committee) in good faith would, if consummated and taking into account
all factors deemed relevant by the Board of Directors of each Seller, be more
favorable to Sellers and their stakeholders than the transactions contemplated
by this Agreement.
 
“Applicable Law” means any Law to which a specified Person, or the Assets is
subject.
 
“Assets” has the meaning set forth in Section 1.2.
 
“Assumed Obligations” has the meaning set forth in Section 6.7.
 
“Back-Up Bid Agreement” shall have the meaning set forth in Section 6.8(f).
 
“Back-Up Bid Option” shall have the meaning set forth in Section 6.8(f).
 
48

--------------------------------------------------------------------------------


 
“Bankruptcy Cases” means the chapter 11 cases commenced by Sellers on or after
May 17, 2009 (including any case commenced after the date of this Agreement),
jointly administered under Case No. 09-51807, in the Western District of Texas,
San Antonio Division.
 
“Bankruptcy Code” means title 11 of the United States Code.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Western
District of Texas (San Antonio Division).
 
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
 
“Claim” has the meaning set forth in Section 10.2(b).
 
“Claim Notice” has the meaning set forth in Section 10.2(b).
 
“Closing” has the meaning set forth in Section 8.1(a).
 
“Closing Date” has the meaning set forth in Section 8.1(c).
 
“Closing Payment” has the meaning set forth in Section 8.4(a).
 
“CMR” has the meaning set forth in Section 3.2(d).
 
“CMR Pref Right Claim” has the meaning set forth in Section 3.2(d).
 
“Code” has the meaning set forth in Section 2.4.
 
“Committee” shall mean the official committee of unsecured creditors of Sellers
appointed in connection with the Bankruptcy Cases.
 
“Confidentiality Agreement” has the meaning set forth in Section 6.1.
 
“Contracts” has the meaning set forth in Section 1.2(g).
 
“Contractual Prospects” means such Lands and Leases pursuant to which Sellers
hold the right to acquire or earn title thereto under the Material Contracts
listed under Schedule 4.11.
 
“Conveyance” means the conveyance to be delivered by Sellers to Purchaser in
form and substance mutually agreeable to the Parties.
 
“COPAS” means the Council of Petroleum Accountants Society.
 
“Damages” has the meaning set forth in Section 10.1(e).
 
“Deemed Value” means, in respect of the Purchase Price or a Superior Proposal,
the aggregate dollar value to Sellers of all cash and non-cash (as applicable)
consideration comprising the Purchase Price or Superior Proposal, as applicable,
as determined by the Board of Directors of each Seller after consultation with
its financial and legal advisors, the Committee and such other advisors as the
Board of Directors of each Seller chooses, in its sole discretion, to consult.
 
49

--------------------------------------------------------------------------------


 
“Defensible Title” means that title of Sellers which, subject to Permitted
Encumbrances:
 
 
(a)
Entitles Sellers to receive throughout the duration of any Lease or the
productive life of any Well (in each case after satisfaction of all royalties,
overriding royalties, nonparticipating royalties, net profits interests or other
similar burdens on or measured by production of Hydrocarbons), not less than the
“net revenue interest” share shown in Exhibit A of all Hydrocarbons produced,
saved and marketed from such Lease or Well, except decreases in connection with
those operations in which Sellers may be a nonconsenting co-owner, decreases
resulting from the establishment or amendment of pools or units, and decreases
required to allow co-owners to make up past underproduction or pipelines to make
up past under deliveries and except as stated in such Exhibit A-1;

 
 
(b)
Obligates Sellers to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Lease or Well
not greater than the “working interest” shown in Exhibit A without increase
throughout the duration of such Lease or Well, except as stated in Exhibit A and
except increases resulting from contribution requirements with respect to
defaulting co-owners under applicable operating agreements or applicable Law and
increases that are accompanied by at least a proportionate increase in Sellers’
net revenue interest;

 
 
(c)
Is free and clear of all Encumbrances other than Permitted Encumbrances; and

 
 
(d)
Notwithstanding (a) and (b) above, for the Lands, Leases and Wells within the
Contractual Prospects, Defensible Title shall mean (i) such title as Sellers
have the right to acquire in the Contractual Prospects in accordance with the
terms of the Material Contracts related to such Contractual Prospects and (ii)
Sellers are not in breach of any of the Material Contracts related thereto.

 
“Definitive Agreement” means a binding definitive written agreement, enforceable
against the parties thereto, that effects the consummation of a Superior
Proposal.  A Definitive Agreement does not include an executed letter of intent
or any other preliminary written agreement, nor does it include any oral or
written agreement in principle or acceptance of an offer or bid by any Person.
 
“Deposit” has the meaning set forth in Section 2.2.
 
“Effective Time” has the meaning set forth in Section 1.4(a).
 
“Encumbrance” means any lien, charge, encumbrance, obligation, or other defect
(including a discrepancy in net revenue interest or working interest as set
forth in Exhibit A).
 
50

--------------------------------------------------------------------------------


 
“Environmental Claim Date” has the meaning set forth in Section 3.4(b).
 
“Environmental Condition” means: (a) any event or condition (including any
Release or threatened release) with respect to air, land, soil, surface,
subsurface strata, surface water, ground water, or sediment that causes the
Assets to become subject to (or their owner or operator to have Liability or be
potentially liable for) any investigation, reporting, removal, remediation, or
response action under, or not be in compliance with, any Environmental Law or
any permit pursuant to any Environmental Law; (b) the existence of any written
or oral Claim pending or threatened that reasonably may be expected to subject
the Assets or the owner or the operator of the Assets to Liability under any
Environmental Law as it pertains to the Assets or the existence of any event or
condition on the Assets described in this definition; (c) the failure of the
Assets to be in compliance, or the owner or operator of the Assets to comply
with all applicable Environmental Laws with respect to the Assets; (d) the
failure of the owner or operator of the Assets to obtain or maintain in full
force and effect any Permit required under applicable Environmental Laws with
respect to the Assets; or (e) any event or condition described in the preceding
clauses (a), (b), (c), and (d) that results, or could reasonably be expected to
result, in Liability for any investigation, removal, remediation, or response
action, or any other Person for injury to or death of any Person, Persons, or
other living thing, or damage, loss, or destruction of property located on the
Assets.  An event or circumstance that results in the inaccuracy or breach of
the representations and warranties contained in Section 4.7 (insofar only as
such representation and warranty relates to environmental matters) shall
constitute an Environmental Condition.  The term “Environmental Condition”
includes any release, disposal, spilling, leaking, migration, pouring, emission,
emptying, discharge, injection, escape, transmission, leaching, or dumping
(collectively, a “Release”), or any threatened Release, of any contaminants on,
to or from, or related in any way to the use, ownership, or operation of, the
Assets that has not been remediated in accordance with all applicable
Environmental Laws.
 
“Environmental Consultant” has the meaning set forth in Section 3.4(f).
 
“Environmental Defect” has the meaning set forth in Section 3.4(a).
 
“Environmental Defect Amount” has the meaning set forth in Section 3.4(d).
 
“Environmental Laws” means, as the same have been amended to the date hereof,
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all
similar Laws as of the date hereof of any Governmental Body having jurisdiction
over the property in question addressing pollution or protection of the
environment or biological or cultural resources and all regulations implementing
the foregoing.
 
51

--------------------------------------------------------------------------------


 
“Environmental Permits” means all permits required by the Sellers by
Environmental Laws for the occupation of the Properties and the operation of the
Leases, Lands, Wells, Units and Surface Rights.
 
“Environmental Remediation Amount” has the meaning set forth in Section 3.4(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Equipment” has the meaning set forth in Section 1.2(h).
 
“Escrow Agent” means Wells Fargo Bank, National Association.
 
“Escrow Agreement” means the escrow agreement of even date herewith among,
Sellers, Purchaser and the Escrow Agent, the form of which is attached hereto as
Exhibit B.
 
“Excluded Assets” has the meaning set forth in Section 1.3.
 
“Excluded Records” has the meaning set forth in Section 1.2(m).
 
“Final Order” means (i) an Order of the Bankruptcy Court as to which the time to
appeal, petition for certiorari or motion for re-argument or rehearing has
expired and as to which no appeal, petition for certiorari or other proceedings
or motion for re-argument or rehearing shall then be pending or (ii) if an
appeal, writ of certiorari, motion for re-argument or rehearing thereof has been
filed or sought, such order of the Bankruptcy Court shall not have been stayed.
 
“Gathering Systems” has the meaning set forth in Section 1.2(c).
 
“Governmental Body” means any federal, state, local, municipal, or other
governments; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal.
 
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur extracted from hydrocarbons.
 
“Imbalance” means any imbalance between (a) the quantity of Hydrocarbons
produced from any Well and allocated to a Person from time to time and the share
of such production to which such Person is actually entitled by virtue of its
ownership interest in such Well, (b) the quantity of Hydrocarbons produced from
or allocable to the Assets delivered, and the quantity of such Hydrocarbons
received, in each case for gathering, transportation, or storage for the account
of a Person, (c) the quantity of Hydrocarbons produced from or allocable to the
Assets delivered for processing or refining, and the quantity of products or
residue Hydrocarbons redelivered, in each case for the account of a Person, and
(d) other similar types of Hydrocarbon-related imbalances attributable to the
Assets.
 
“Indemnified Person” has the meaning set forth in Section 10.2(a).
 
52

--------------------------------------------------------------------------------


 
“Indemnifying Person” has the meaning set forth in Section 10.2(a).
 
“Indemnity Deductible” has the meaning set forth in Section 10.3(c).
 
“Junior Creditor Classes” means all non-subordinated unsecured creditors, and
those creditors, that Sellers assert have mineral liens on the Properties that
are subject to the liens in favor of the Bank of Montreal, as agent or former
agent.
 
“Knowledge” means the knowledge of a Person’s officers and directors as of the
date hereof and the Closing after inquiry of such Person’s employees charged
with responsibility for a particular area of such Person’s operations.
 
“Laws” means all statutes, rules, regulations, ordinances, orders, and codes of
Governmental Bodies.
 
“Leases and Lands” has the meaning set forth in Section 1.2(a).
 
“Liabilities” means, for purposes of this Agreement, any and all losses,
judgments, damages, liabilities, injuries, costs, expenses, interest, penalties,
taxes, fines, obligations, and deficiencies.
 
“Material Adverse Effect” means any material adverse effect on the ownership,
operation or value of the Assets, as currently operated, taken as a whole,
provided, however, that  “Material Adverse Effect” shall not include material
adverse effects resulting from general changes in Hydrocarbon prices, general
changes in industry, economic or political conditions or general changes in Laws
or in regulatory policies.
 
“Material Contracts” has the meaning set forth in Section 4.11.
 
“Maximum Environmental Defect Adjustment Amount” has the meaning set forth in
Section 3.4(d).
 
“Newfield Bid Protection Order” means an agreed order of the Bankruptcy Court in
form and substance mutually agreeable to the Parties.
 
“Order” means any writ, judgment, decree, injunction or similar order, writ,
ruling, directive or other requirement of any Governmental Authority (in each
such case whether preliminary or final).
 
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, regulations, operating
agreement, certificate of limited partnership, partnership agreement, and all
other similar documents, instruments, or certificates executed, adopted, or
filed in connection with the creation, formation, or organization of a Person,
including any amendments thereto.
 
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
 
53

--------------------------------------------------------------------------------


 
“Peregrine Claims” has the meaning set forth in Section 6.15.
 
“Permits” has the meaning set forth in Section 1.2(e).
 
“Permitted Encumbrances” means any or all of the following:
 
(a)     Lessors' royalties and any overriding royalties, reversionary interests
and other burdens to the extent that they do not, individually or in the
aggregate, reduce Sellers’ net revenue interests below that shown in Exhibit A-1
or increase Sellers’ working interest above that shown in Exhibit A-1 without a
corresponding increase in the net revenue interest;
 
(b)     Subject to compliance with Section 3.5, preferential rights to purchase
the Assets;
 
(c)     Third-party consent requirements and similar restrictions with respect
to which waivers or consents are obtained by Sellers from the appropriate
parties prior to the Closing Date or the appropriate time period for asserting
the right has expired;
 
(d)     Liens for current Taxes or assessments not yet delinquent;
 
(e)      Materialman's, mechanic's, repairman's, employee's, contractor's,
operator's and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by law);
 
(f)      All rights to consent, by required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of oil
and gas leases or interests therein if they are customarily obtained subsequent
to the sale or conveyance;
 
(g)     Rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;
 
(h)     Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations which do not, individually or in the
aggregate, materially detract from the value of or materially interfere with the
use or ownership of the Assets subject thereto or affected thereby (as currently
used or owned);
 
(i)       All rights reserved to or vested in any Governmental Body to control
or regulate any of the Assets in any manner and all obligations and duties under
all applicable laws, rules and orders of any such Governmental Body or under any
franchise, grant, license or permit issued by any such Governmental Body;
 
(j)      Any Encumbrance on or affecting the Assets which is discharged at or
prior to Closing;
 
54

--------------------------------------------------------------------------------


 
(k)         The litigation matters described in Schedule 4.7; or
 
(l)         Any of the following to the extent that they do not, individually or
in the aggregate, reduce Sellers’ net revenue interests below that shown in
Exhibit A-1 or increase Sellers’ working interest above that shown in Exhibit
A-1 without a corresponding increase in the net revenue:
 
  (i)           The occurrence of payout under any farmout agreement, joint
operating agreement or similar arrangement, or the exercise of any other back-in
right or reversionary interest held by a third Person;
 
  (ii)           Any lease amendment, or any consent by any non-participating
royalty interest or non-executive mineral interest, authorizing the lessee or
executive rights holder to pool a leasehold interest, royalty interest, or
mineral interest constituting part of any Property, or to pool another leasehold
interest, royalty interest, or mineral interest with any Property.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Body or any other entity.
 
“Properties” has the meaning set forth in Section 1.2(d).
 
“Property Costs” has the meaning set forth in Section 1.4(c).
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Purchaser” has the meaning set forth in the first paragraph of this Agreement.
 
“Records” has the meaning set forth in Section 1.2(m).
 
“Release” has the meaning set forth within the definition of Environmental
Condition above.
 
“Retained Obligations” has the meaning set forth in Section 6.7.
 
“Sale Order” has the meaning set forth in the recitals to this Agreement.
 
“Seller” or “Sellers” has the meaning set forth in the first paragraph of this
Agreement.
 
“Sellers’ Benefit Plans” mean any employee pension benefit plans as defined in
Section 3(2) of ERISA, employee welfare benefit plans as defined in Section 3(1)
of ERISA, whether or not excluded from coverage under specific titles or
subtitles of ERISA and any employee benefit programs, payroll practices,
policies, contracts, arrangement and practices that cover or are available to
employees.
 
“Seller Data Room” means the online virtual data room set up by Sellers.
 
“Sellers’ Environmental Response” has the meaning set forth in Section 3.4(c).
 
55

--------------------------------------------------------------------------------


 
 “Seller Identified Environmental Conditions” has the meaning set forth in
Section 3.4(a).
 
“Sellers’ Title Response” has the meaning set forth in Section 3.1(b).
 
“Subject Pref Right Asset” has the meaning set forth in Section 3.2(d).
 
“Subsidiary” means with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interest, in
the case of a partnership; or (b) otherwise has the power to vote or to direct
the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.
 
“Superior Proposal” means a bona fide written Acquisition Proposal that Sellers
determine (after consultation with its legal and financial advisors) in good
faith (i) is reasonably likely to be consummated in a timely manner, taking into
account all factors deemed relevant by Sellers (including all legal, financial
and regulatory aspects of the proposal and the person making the proposal), (ii)
if consummated would, taking into account all factors deemed relevant by Sellers
(including the amounts that would be owed to Purchaser under Section 9.2(b) (if
any) and if, and only to the extent, this Agreement has not be terminated prior
to the execution of a Definitive Agreement in respect of such Acquisition
Proposal, the costs reasonably likely to be incurred in connection with the
negotiation of an Acquisition Proposal), is reasonably likely to result in a
transaction more favorable to Sellers and their stakeholders than the
transactions contemplated by this Agreement and (iii) is reasonably likely to
provide a Deemed Value to Sellers and their bankruptcy estates that exceeds, by
at least the Superior Proposal Threshold, the Deemed Value of this Agreement and
the transactions contemplated hereby.
 
“Superior Proposal Threshold” means recovery to Junior Creditor Classes equal or
greater than $2,810,000 net of, inter alia, payment of the amounts payable to
the Purchaser under Section 9.2(b).
 
“Surface Rights” has the meaning set forth in Section 1.2(d).
 
“Suspended Revenues” has the meaning set forth in Section 4.16.
 
“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other assessments,
duties, fees or charges imposed by any Governmental Body, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.
 
“Termination Notice” has the meaning set forth in Section 6.15.
 
“Third Party AFE” has the meaning set forth in Section 6.5(b).
 
“Title Claim Date” has the meaning set forth in Section 3.1(a).

 
56

--------------------------------------------------------------------------------

 

“Title Consultant” has the meaning set forth in Section 3.1(e).
 
“Title Defect” means any Encumbrance, other than a Permitted Encumbrance, that
causes title to be less than Defensible Title.
 
“Title Defect Amounts” has the meaning set forth in Section 3.1(d)(iv).
 
“Title Defect Deductible” has the meaning set forth in Section 3.1(d)(iv).
 
“Transition Services Agreement” means the agreement pursuant to which Sellers
agree to provide services related to the operations, land and accounting
necessary to operate the Properties during a to-be-determined period of time
following the Closing.
 
“Transportation Contract” has the meaning set forth in Section 4.11.
 
“Units” has the meaning set forth in Section 1.2(b).
 
“Wells” has the meaning set forth in Section 1.2(a).
 
[signature page follows]

 
57

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties hereto
on the date first above written.
 

 
SELLERS:
     
TXCO RESOURCES INC.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
TXCO ENERGY CORP.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
TEXAS TAR SANDS INC.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
OUTPUT ACQUISITION CORP.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
OPEX ENERGY, LLC
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer



Signature Page – Sellers
Purchase and Sale Agreement


 
 

--------------------------------------------------------------------------------

 



 
CHARRO ENERGY, INC.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
TXCO DRILLING CORP.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
EAGLE PASS WELL SERVICE, L.L.C.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
PPL OPERATING, INC.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
MAVERICK GAS MARKETING, LTD.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer
       
MAVERICK-DIMMIT PIPELINE, LTD.
       
By:
/s/ James E. Sigmon
   
Name: James E. Sigmon
   
Title: Chairman and Chief Executive Officer



Signature Page – Sellers
Purchase and Sale Agreement


 
 

--------------------------------------------------------------------------------

 



 
PURCHASER:
     
NEWFIELD EXPLORATION COMPANY
       
By:
/s/ William D. Schneider
   
Name: William D. Schneider
   
Title: Vice President – Onshore
          Gulf Coast & International



Signature Page – Purchaser
Purchase and Sale Agreement


 
 

--------------------------------------------------------------------------------

 